Exhibit 10.50

 

VOLUME SUBMITTER

 

DEFINED CONTRIBUTION PLAN

 

 

(PROFIT SHARING/401(K) PLAN)

 

A FIDELITY VOLUME SUBMITTER PLAN

 

 

Adoption Agreement No. 001

 

For use With

 

Fidelity Basic Plan Document No. 14

 

 

Plan Number

85085

85085-1271335143

The CORPORATEplan for RetirementSM

Volume Submitter Defined Contribution Plan

 

Ó 2008 FMR Corp.

All rights reserved.

 

--------------------------------------------------------------------------------



 


TABLE OF CONTENTS

 

1.01

PLAN INFORMATION

2

1.02

EMPLOYER

3

1.03

TRUSTEE

3

1.04

COVERAGE

3

1.05

COMPENSATION

6

1.06

TESTING RULES

7

1.07

DEFERRAL CONTRIBUTIONS

8

1.08

EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)

12

1.09

ROLLOVER CONTRIBUTIONS

12

1.10

QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS

12

1.11

MATCHING EMPLOYER CONTRIBUTIONS

13

1.12

NONELECTIVE EMPLOYER CONTRIBUTIONS

16

1.13

EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS

19

1.14

RETIREMENT

19

1.15

DEFINITION OF DISABLED

19

1.16

VESTING

20

1.17

PREDECESSOR EMPLOYER SERVICE

21

1.18

PARTICIPANT LOANS

22

1.19

IN-SERVICE WITHDRAWALS

22

1.20

FORM OF DISTRIBUTIONS

23

1.21

TIMING OF DISTRIBUTIONS

24

1.22

TOP HEAVY STATUS

25

1.23

CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION PLANS

26

1.24

INVESTMENT DIRECTION

27

1.25

ADDITIONAL PROVISIONS

27

1.26

SUPERSEDING PROVISIONS

27

1.27

RELIANCE ON ADVISORY LETTER

27

1.28

ELECTRONIC SIGNATURE AND RECORDS

27

1.29

VOLUME SUBMITTER INFORMATION

27

EXECUTION PAGE

29

EXECUTION PAGE

30

AMENDMENT EXECUTION PAGE

31

AMENDMENT EXECUTION PAGE

32

PARTICIPATING EMPLOYERS ADDENDUM

33

VESTING SCHEDULE ADDENDUM

34

SUPERSEDING PROVISIONS ADDENDUM

38

EFFECTIVE DATES FOR INTERIM LEGAL COMPLIANCE SNAP OFF ADDENDUM

46

 

1

--------------------------------------------------------------------------------


 

ADOPTION AGREEMENT

ARTICLE 1

PROFIT SHARING/401(K) PLAN

 

1.01                        PLAN INFORMATION

 

(a)                                  Name of Plan:

 

This is the Amphenol Corporation Employee Savings/401(k) Plan (the “Plan”)

 

(b)                                  Type of Plan:

 

(1)                     ¨                       401(k) Only

 

(2)                     x                     401(k) and Profit Sharing

 

(3)                     ¨                       Profit Sharing Only

 

(c)                                  Administrator Name (if not the Employer):

 

(d)                                  Plan Year End (month/day): 12/31

 

(e)                                  Three Digit Plan Number: 010

 

(f)                                    Limitation Year (check one):

 

(1)                     ¨                       Calendar Year

 

(2)                     x                     Plan Year

 

(3)                     ¨                       Other:

 

(g)                                 Plan Status (check appropriate box(es)):

 

(1)                     Adoption Agreement Effective Date: 03/01/2010

 

Note: The effective date specified above must be after the last day of the 2001
Plan Year.

 

(2)                     The Adoption Agreement Effective Date is:

 

(A)                               ¨                                   A new Plan
Effective Date

 

(B)                               x                                 An amendment
Effective Date (check one):

 

(i)                        ¨                                   an amendment and
restatement of this Basic Plan Document No. 14 and its Adoption Agreement
previously executed by the Employer;

 

(ii)                    x                                 a conversion from
Fidelity Basic Plan Document No. 02 and its Adoption Agreement to Basic Plan
Document No. 14 and its Adoption Agreement; or

 

(iii)                ¨                                   a conversion to Basic
Plan Document No. 14 and its Adoption Agreement.

 

The original effective date of the Plan: 1/1/1990

 

(3)                     ¨                                   Special Effective
Dates.  Certain provisions of the Plan shall be effective as of a date other
than the date specified in Subsection 1.01(g)(1) above.  Please complete the
Special Effective Dates Addendum to the Adoption Agreement indicating the
affected provisions and their effective dates.

 

2

--------------------------------------------------------------------------------


 

(4)                     ¨                                   Plan Merger
Effective Dates.  Certain plan(s) were merged into the Plan on or after the date
specified in Subsection 1.01(g)(1) above. The merged plans are listed in the
Plan Mergers Addendum.  Please complete the appropriate subsection(s) of the
Plan Mergers Addendum to the Adoption Agreement indicating the plan(s) that have
merged into the Plan and the effective date(s) of such merger(s).

 

(5)                     ¨                                   Frozen Plan. The
Plan is currently frozen. Unless the Plan is amended in the future to provide
otherwise, no further contributions shall be made to the Plan.  Plan assets will
continue to be held on behalf of Participants and their Beneficiaries until
distributed in accordance with the Plan terms. (If this provision is selected,
it will override any conflicting provision selected in the Adoption Agreement.)

 

Note: While the Plan is frozen, no further contributions, including Deferral
Contributions, Employee Contributions, and Rollover Contributions, may be made
to the Plan and no employee who is not already a Participant in the Plan may
become a Participant.

 

1.02                        EMPLOYER

 

(a)          Employer Name:   Amphenol Corporation

 

(1)                     Employer’s Tax Identification Number: 20-2569845

 

(2)                     Employer’s fiscal year end: 12/31

 

(b)          The term “Employer” includes the following participating employers
(choose one):

 

(1)                     ¨           No other employers participate in the Plan.

 

(2)                     x         Certain other employers participate in the
Plan.  Please complete the Participating Employers Addendum.

 

1.03                        TRUSTEE

 

(a)

Trustee Name:

Fidelity Management Trust Company

 

 

 

 

Address:

82 Devonshire Street

 

 

 

 

 

Boston, MA 02109

 

1.04                        COVERAGE

 

All Employees who meet the conditions specified below shall be eligible to
participate in the Plan:

 

(a)                                  Age Requirement (check one):

 

(1)                     x                     no age requirement.

 

(2)                     ¨                       must have attained age:
           (not to exceed 21).

 

(b)                                  Eligibility Service Requirement(s) - There
shall be no eligibility service requirements for contributions to the Plan
unless selected below (check one):

 

(1)                     ¨                                              (not to
exceed 365) days of Eligibility Service requirement (no minimum Hours of Service
can be required)

 

(2)                     ¨                                              (not to
exceed 12) months of Eligibility Service requirement (no minimum Hours of
Service can be required)

 

(3)                     ¨                                   one year of
Eligibility Service requirement (at least            (not to exceed 1,000) Hours
of Service are required during the Eligibility Computation Period)

 

3

--------------------------------------------------------------------------------


 

(4)                     ¨                                   two years of
Eligibility Service requirement (at least            (not to exceed 1,000) Hours
of Service are required during each Eligibility Computation Period) (If Option
1.07(a) is elected, only one year of Eligibility Service is required for
Deferral Contributions.)

 

Note: If the Employer selects the two year Eligibility Service requirement, then
contributions subject to such Eligibility Service requirement must be 100%
vested when made.

 

(5)                     ¨                                   Hours of Service
Crediting. Hours of Service will be credited in accordance with the equivalency
selected in the Hours of Service Equivalencies Addendum rather than in
accordance with the equivalency described in Subsection 2.01(dd) of the Basic
Plan Document. Please complete the Hours of Service Equivalencies Addendum.

 

(c)                                  Eligibility Computation Period - The
Eligibility Computation Period is the 12-consecutive-month period beginning on
an Employee’s Employment Commencement Date and each 12-consecutive-month period
beginning on an anniversary of his Employment Commencement Date.

 

(d)                                  Eligible Class of Employees:

 

(1)         Generally, the Employees eligible to participate in the Plan are
(choose one):

 

(A)                                           x                                
all Employees of the Employer.

 

(B)                                          
¨                                   only Employees of the Employer who are
covered by (choose one):

 

(i)                                    ¨                       any collective
bargaining agreement with the Employer, provided that the agreement requires the
employees to be included under the Plan.

 

(ii)                                ¨                       the following
collective bargaining agreement(s) with the Employer:

 

 

 

(2)                     x                     Notwithstanding the selection in
Subsection 1.04(d)(1) above, certain Employees of the Employer are excluded from
participation in the Plan (check the appropriate box(es)):

 

Note: Certain employees (e.g., residents of Puerto Rico) are excluded
automatically pursuant to Subsection 2.01(s) of the Basic Plan Document,
regardless of the Employer’s selection under this Subsection 1.04(d)(2).

 

(A)                   ¨                       employees covered by a collective
bargaining agreement, unless the agreement requires the employees to be included
under the Plan. (Do not choose if Option 1.04(d)(1)(B) is selected above.)

 

(B)                   ¨                       Highly Compensated Employees as
defined in Subsection 2.01(cc) of the Basic Plan Document.

 

(C)                   x                     Leased Employees as defined in
Subsection 2.01(ff) of the Basic Plan Document.

 

(D)                   x                     nonresident aliens who do not
receive any earned income from the Employer which constitutes United States
source income.

 

(E)                     x                     other:

 

An Employee of a division, location or business unit of an Employer that does
not participate in the plan (The following divisions, locations, or business
units of Amphenol Corporation participate in the plan: Amphenol Aerospace
Operations-except for Amphenol Backplane Systems division; Amphenol RF- Danbury;
Amphenol Spectra Strip Operations; Amphenol Fiber Optics Products,
Amphenol-Tuchel Electronics; Amphenol Nexus Technologies; Amphenol
AssembleTech.  Without

 

4

--------------------------------------------------------------------------------


 

limitation, Amphenol TCS is not a participating division, location or business
unit of an Employer.) 2). Employees covered by a collective bargaining agreement
unless such agreement expressly provides for participation in this plan.  3). An
Employee designated by the Employer as a member of the substitute workforce, as
distinguished from a regular full-time or part-time employee, that is a separate
employment classification based on availability of work.

 

Note: The eligible group defined above must be a definitely determinable group
and cannot be subject to the discretion of the Employer. In addition, the design
of the classifications cannot be such that the only Non-Highly Compensated
Employees benefiting under the Plan are those with the lowest compensation
and/or the shortest periods of service and who may represent the minimum number
of such employees necessary to satisfy coverage under Code Section 410(b).

 

(i)                        ¨                       Notwithstanding this
exclusion, any Employee who is excluded from participation solely because he is
in a group described below shall become an Eligible Employee eligible to
participate in the Plan on the Entry Date coinciding with or immediately
following the date on which he first satisfies the following requirements: (I)
he attains age 21 and (II) he completes at least 1,000 Hours of Service during
an Eligibility Computation Period. This Subsection 1.04(d)(2)(E)(i) applies to
the following excluded Employees (Must choose if an exclusion in (E) above
directly or indirectly imposes an age and/or service requirement for
participation, for example by excluding part-time or temporary employees):

 

 

 

Note: The Employer should exercise caution when excluding employees from
participation in the Plan.  Exclusion of employees may adversely affect the
Plan’s satisfaction of the minimum coverage requirements, as provided in Code
Section 410(b).

 

(e)                                  Entry Date(s) - The Entry Date(s) shall be
(check one):

 

(1)                                 ¨                                   the
first day of each Plan Year and the first day of the seventh month of each Plan
Year

 

(2)                                 ¨                                   the
first day of each Plan Year and the first day of the fourth, seventh, and tenth
months of each Plan Year

 

(3)                                 x                                 the first
day of each month

 

(4)                                 ¨                                  
immediate upon meeting the eligibility requirements specified in Subsections
1.04(a) and 1.04(b)

 

(5)                                 ¨                                   the
first day of each Plan Year (Do not select if there is an Eligibility Service
requirement of more than six months in Subsection 1.04(b) for the type(s) of
contribution or if there is an age requirement of more than 20 1/2 in Subsection
1.04(a) for the type(s) of contribution.)

 

Note: If another plan is merged into the Plan, the Plan may provide on the Plan
Mergers Addendum that the effective date of the merger is also an Entry Date
with respect to certain Employees.

 

5

--------------------------------------------------------------------------------


 

(f)                                    Date of Initial Participation - An
Employee shall become a Participant unless excluded by Subsection 1.04(d) above
on the Entry Date coinciding with or immediately following the date the Employee
completes the service and age requirement(s) in Subsections 1.04(a) and (b), if
any, except (check one):

 

(1)                                 x                                 no
exceptions.

 

(2)                                 ¨                                  
Employees employed on                    (insert date) shall become Participants
on that date.

 

(3)                                 ¨                                  
Employees who meet the age and service requirement(s) of Subsections 1.04(a) and
(b) on             (insert date) shall become Participants on that date.

 

1.05                        COMPENSATION

 

Compensation for purposes of determining contributions shall be as defined in
Subsection 2.01(k) of the Basic Plan Document, modified as provided below.

 

(a)                                  Compensation Exclusions - Compensation
shall exclude the item(s) selected below.

 

(1)                                 ¨                                   No
exclusions.

 

(2)                                 ¨                                   Overtime
pay.

 

(3)                                 ¨                                   Bonuses.

 

(4)                                 ¨                                  
Commissions.

 

(5)                                 x                                 The value
of restricted stock or of a qualified or a non-qualified stock option granted to
an Employee by the Employer to the extent such value is includable in the
Employee’s taxable income.

 

(6)                                 x                                 Severance
pay received prior to termination of employment. (Severance pay received
following termination of employment is always excluded for purposes of
contributions.)

 

Note: If the Employer selects an option, other than (1) above, with respect to
Nonelective Employer Contributions, Compensation must be tested to show that it
meets the requirements of Code Section 414(s) or the allocations must be tested
to show that they meet the general test under regulations issued under Code
Section 401(a)(4).  These exclusions shall not apply for purposes of the
“Top-Heavy” requirements in Section 15.03, for allocating safe harbor Matching
Employer Contributions if Subsection 1.11(a)(3) is selected, for allocating safe
harbor Nonelective Employer Contributions if Subsection 1.12(a)(3) is selected,
or for allocating non-safe harbor Nonelective Employer Contributions if the
Integrated Formula is elected in Subsection 1.12(b)(2).

 

(b)                                  Compensation for the First Year of
Participation - Contributions for the Plan Year in which an Employee first
becomes a Participant shall be determined based on the Employee’s Compensation
as provided below. (Complete by checking the appropriate boxes.)

 

(1)                                 ¨                                  
Compensation for the entire Plan Year.  (Complete (A) below, if applicable, with
regard to the initial Plan Year of the Plan.)

 

(A)                               ¨                                   For
purposes of determining the amount of Nonelective Employer Contributions, other
than 401(k) Safe Harbor Nonelective Employer Contributions, for all Employees
who become Active Participants during the initial Plan Year, Compensation for
the 12-month period ending on the last day of the initial Plan Year shall be
used.

 

(2)                                 x                                 Only
Compensation for the portion of the Plan Year in which the Employee is eligible
to participate in the Plan.  (Complete (A) below, if applicable, with regard to
the initial Plan Year of the Plan.)

 

6

--------------------------------------------------------------------------------


 

(A)                               ¨                                   For
purposes of determining the amount of Nonelective Employer Contributions, other
than 401(k) Safe Harbor Nonelective Employer Contributions, for those Employees
who become Active Participants on the Effective Date of the Plan, Compensation
for the 12-month period ending on the last day of the initial Plan Year shall be
used. For all other Employees, only Compensation for the period in which they
are eligible shall be used.

 

1.06                        TESTING RULES

 

(a)                                  ADP/ACP Present Testing Method - The
testing method for purposes of applying the “ADP” and “ACP” tests described in
Sections 6.03 and 6.06 of the Basic Plan Document shall be the (check one):

 

(1)                                 x                                 Current
Year Testing Method - The “ADP” or “ACP” of Highly Compensated Employees for the
Plan Year shall be compared to the “ADP” or “ACP” of Non-Highly Compensated
Employees for the same Plan Year.  (Must choose if Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, with respect to Nonelective Employer Contributions is checked.)

 

(2)                                 ¨                                   Prior
Year Testing Method - The “ADP” or “ACP” of Highly Compensated Employees for the
Plan Year shall be compared to the “ADP” or “ACP” of Non-Highly Compensated
Employees for the immediately preceding Plan Year.  (Do not choose if Option
1.10(a)(1), alternative allocation formula for Qualified Nonelective
Contributions.)

 

(3)                                 ¨                                   Not
applicable.  (Only if Option 1.01(b)(3), Profit Sharing Only, is checked and
Option 1.08(a)(1), Future Employee Contributions, and Option 1.11(a), Matching
Employer Contributions, are not checked or Option 1.04(d)(2)(B), excluding all
Highly Compensated Employees from the eligible class of Employees, is checked.)

 

Note: Restrictions apply on elections to change testing methods.

 

(b)                                  First Year Testing Method - If the first
Plan Year that the Plan, other than a successor plan, permits Deferral
Contributions or provides for either Employee or Matching Employer
Contributions, occurs on or after the Effective Date specified in Subsection
1.01(g), the “ADP” and/or “ACP” test for such first Plan Year shall be applied
using the actual “ADP” and/or “ACP” of Non-Highly Compensated Employees for such
first Plan Year, unless otherwise provided below.

 

(1)                                 ¨                                   The
“ADP” and/or “ACP” test for the first Plan Year that the Plan permits Deferral
Contributions or provides for either Employee or Matching Employer Contributions
shall be applied assuming a 3% “ADP” and/or “ACP” for Non-Highly Compensated
Employees.  (Do not choose unless Plan uses prior year testing method described
in Subsection 1.06(a)(2).)

 

(c)                                  HCE Determinations:  Look Back Year - The
look back year for purposes of determining which Employees are Highly
Compensated Employees shall be the 12-consecutive-month period preceding the
Plan Year unless otherwise provided below.

 

(1)                                 ¨                                   Calendar
Year Determination - The look back year shall be the calendar year beginning
within the preceding Plan Year.  (Do not choose if the Plan Year is the calendar
year.)

 

(d)                                  HCE Determinations:  Top Paid Group
Election - All Employees with Compensation exceeding the dollar amount specified
in Code Section 414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d) (e.g.,
$95,000 for “determination years” beginning in 2005 and “look-back years”
beginning in 2004) shall be considered Highly Compensated Employees, unless Top
Paid Group Election below is checked.

 

(1)                                 x                                 Top Paid
Group Election - Employees with Compensation exceeding the dollar amount
specified in Code Section 414(q)(1)(B)(i) adjusted pursuant to Code Section
415(d) (e.g.,

 

7

--------------------------------------------------------------------------------


 

$95,000 for “determination years” beginning in 2005 and “look-back years”
beginning in 2004 shall be considered Highly Compensated Employees only if they
are in the top paid group (the top 20% of Employees ranked by Compensation).

 

Note: Plan provisions for Sections 1.06(c) and 1.06(d) must apply consistently
to all retirement plans of the Employer for determination years that begin with
or within the same calendar year (except that Option 1.06(c)(1), Calendar Year
Determination, shall not apply to calendar year plans).

 

1.07                        DEFERRAL CONTRIBUTIONS

 

(a)                      x                                             Deferral
Contributions - Participants may elect to have a portion of their Compensation
contributed to the Plan on a before-tax basis pursuant to Code Section 401(k).
Pursuant to Subsection 5.03(a) of the Basic Plan Document, if Catch-Up
Contributions are selected below, the Plan’s deferral limit is 75%, unless the
Employer elects an alternative deferral limit in Subsection 1.07(a)(1)(A)
below.  If Catch-Up Contributions are selected below, and the Employer has
specified a percentage in Subsection 1.07(a)(1)(A) that is less than 75%, a
Participant eligible to make Catch-Up Contributions shall (subject to the
statutory limits in Treasury Regulation Section 1.414-1(b)(1)(i)) in any event
be permitted to contribute in excess of the specified deferral limit up to 100%
of the Participant’s “effectively available Compensation” (i.e., Compensation
available after other withholding), as required by Treasury Regulation Section
1.414(v)-1(e)(1)(ii)(B).

 

(1)                                             Regular Contributions - The
Employer shall make a Deferral Contribution in accordance with Section 5.03 of
the Basic Plan Document on behalf of each Participant who has an executed salary
reduction agreement in effect with the Employer for the payroll period in
question. Such Deferral Contribution shall not exceed the deferral limit
specified in Subsection 5.03(a) of the Basic Plan Document or in Subsection
1.07(a)(1)(A) below, as applicable. Check and complete the appropriate box(es),
if any.

 

(A)                   x                     The deferral limit is 60 % (must be
a whole number multiple of one percent) of Compensation. (Unless a different
deferral limit is specified, the deferral limit shall be 75%. If Option
1.07(a)(4), Catch-Up Contributions, is selected below, complete only if deferral
limit is other than 75%.)

 

(B)                   ¨                       Instead of specifying a percentage
of Compensation, a Participant’s salary reduction agreement may specify a dollar
amount to be contributed each payroll period, provided such dollar amount does
not exceed the maximum percentage of Compensation specified in Subsection
5.03(a) of the Basic Plan Document or in Subsection 1.07(a)(1)(A) above, as
applicable.

 

(C)                                                       A Participant may
increase or decrease, on a prospective basis, his salary reduction agreement
percentage or, if Roth 401(k) Contributions are selected in Subsection
1.07(a)(5) below, the portion of his Deferral Contributions designated as Roth
401(k) Contributions (check one):

 

(i)                        ¨                       as of the beginning of each
payroll period.

 

(ii)                    x                     as of the first day of each month.

 

(iii)                ¨                       as of each Entry Date.  (Do not
select if immediate entry is elected with respect to Deferral Contributions in
Subsection 1.04(e).)

 

(iv)                   ¨                       as of the first day of each
calendar quarter.

 

(v)                       ¨                       as of the first day of each
Plan Year.

 

(vi)                   ¨                       other.  (Specify, but must be at
least once per Plan Year).

 

8

--------------------------------------------------------------------------------


 

 

 

Note: Notwithstanding the Employer’s election hereunder, if Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k)
Safe Harbor Formula, with respect to Nonelective Employer Contributions is
checked, the Plan provides that an Active Participant may change his salary
reduction agreement percentage for the Plan Year within a reasonable period (not
fewer than 30 days) of receiving the notice described in Section 6.09 of the
Basic Plan Document.

 

(D)                                                       A Participant may
revoke, on a prospective basis, a salary reduction agreement at any time upon
proper notice to the Administrator but in such case may not file a new salary
reduction agreement until (check one):

 

(i)                        ¨                       the beginning of the next
payroll period.

 

(ii)                    ¨                       the first day of the next month.

 

(iii)                x                     the next Entry Date.  (Do not select
if immediate entry is elected with respect to Deferral Contributions in
Subsection 1.04(e).)

 

(iv)                   ¨                       as of the first day of each
calendar quarter.

 

(v)                       ¨                       as of the first day of each
Plan Year.

 

(vi)                   ¨                       other.  (Specify, but must be at
least once per Plan Year).

 

 

 

(2)                                 x                     Additional Deferral
Contributions - The Employer shall allow a Participant upon proper notice and
approval to enter into a special salary reduction agreement to make additional
Deferral Contributions in an amount up to 100% of their effectively available
Compensation for the payroll period(s) designated by the Employer.

 

(3)                                 x                     Bonus Contributions -
The Employer shall allow a Participant upon proper notice and approval to enter
into a special salary reduction agreement to make Deferral Contributions in an
amount up to 100% of any Employer paid cash bonuses designated by the Employer
on a uniform and nondiscriminatory basis that are made for such Participants
during the Plan Year.  The Compensation definition elected by the Employer in
Subsection 1.05(a) must include bonuses if bonus contributions are permitted.
Unless a Participant has entered into a special salary reduction agreement with
respect to bonuses, the percentage deferred from any Employer paid cash bonus
shall be (check (A) or (B) below):

 

(A)       ¨           Zero.

 

(B)       x         The same percentage elected by the Participant for his
regular contributions in accordance with Subsection 1.07(a)(1) above or deemed
to have been elected by the Participant in accordance with Option 1.07(a)(6)
below.

 

Note: A Participant’s contributions under Subsection 1.07(a)(2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection 1.07(a)(1)(A) for the full Plan Year.  If the
Administrator anticipates that the Plan will not satisfy the “ADP” and/or “ACP”
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
objectively determined by the Administrator to be necessary to satisfy the “ADP”
and/or “ACP” test.

 

9

--------------------------------------------------------------------------------


 

(4)                                 x                     Catch-Up Contributions
- The following Participants who have attained or are expected to attain age 50
before the close of the calendar year will be permitted to make Catch-Up
Contributions to the Plan, as described in Subsection 5.03(a) of the Basic Plan
Document:

 

(A)       x         All such Participants.

 

(B)       ¨           All such Participants except those covered by a
collective-bargaining agreement under which retirement benefits were a subject
of good faith bargaining unless the bargaining agreement specifically provides
for Catch-Up Contributions to be made on behalf of such Participants.

 

Note: The Employer must not select Option 1.07(a)(4) above unless all
“applicable plans” (except any plan that is qualified under Puerto Rican law or
that covers only employees who are covered by a collective bargaining agreement
under which retirement benefits were a subject of good faith bargaining)
maintained by the Employer and by any other employer that is treated as a single
employer with the Employer under Code Section 414(b), (c), (m), or (o) also
permit Catch-Up Contributions in the same dollar amount. An “applicable plan” is
any 401(k) plan or any SIMPLE IRA plan, SEP, plan or contract that meets the
requirements of Code Section 403(b), or Code Section 457 eligible governmental
plan that provides for elective deferrals.

 

(5)                                 ¨                       Roth 401(k)
Contributions.  Participants shall be permitted to irrevocably designate
pursuant to Subsection 5.03(b) of the Basic Plan Document that a portion or all
of the Deferral Contributions made under this Subsection 1.07(a) are Roth 401(k)
Contributions that are includable in the Participant’s gross income at the time
deferred.

 

(6)                                 ¨                       Automatic Enrollment
Contributions.  Beginning on the effective date of this paragraph (6) (the
“Automatic Enrollment Effective Date”) and subject to the remainder of this
paragraph (6), unless an Eligible Employee affirmatively elects otherwise, his
Compensation will be reduced by          % (the “Automatic Enrollment Rate”),
such percentage to be increased in accordance with Option 1.07(b) (if
applicable), for each payroll period in which he is an Active Participant,
beginning as indicated in Subsection 1.07(a)(6)(A) below, and the Employer will
make a pre-tax Deferral Contribution in such amount on the Participant’s behalf
in accordance with the provisions of Subsection 5.03(c) of the Basic Plan
Document (an “Automatic Enrollment Contribution”).

 

(A)                   With respect to an affected Participant, Automatic
Enrollment Contributions will begin as soon as administratively feasible on or
after (check one):

 

 

(i)

¨

The Participant’s Entry Date.

 

 

 

 

 

(ii)

¨

         (minimum of 30) days following the Participant’s date of hire, but no
sooner than the Participant’s Entry Date.

 

Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf.  If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this paragraph (6), and Option 1.07(b) if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1)(C) or (D).  Automatic Enrollment
Contributions shall be made only on behalf of Active Participants who are first
hired by the Employer on or after the Automatic Enrollment Effective Date and do
not have a Reemployment Commencement Date, unless otherwise provided below.

 

(B)                               ¨                       Additionally, unless
such affected Participant affirmatively elects otherwise within the reasonable
period established by the Plan Administrator, Automatic Enrollment

 

10

--------------------------------------------------------------------------------


 

Contributions will be made with respect to the Employees described below. (Check
all that apply.)

 

(i)            ¨                       Inclusion of Previously Hired Employees. 
On the later of the date specified in Subsection 1.07(a)(6)(A) with regard to
such Eligible Employee or as soon as administratively feasible on or after the
30th day following the Notification Date specified in Subsection
1.07(a)(6)(B)(i)(I) below, Automatic Enrollment Contributions will begin for the
following Eligible Employees who were hired before the Automatic Enrollment
Effective Date and have not had a Reemployment Commencement Date. (Complete (I),
check (II) or (III), and complete (IV), if applicable.)

 

(I)

Notification Date:             . (Date must be on or after the Automatic
Enrollment Effective Date.)

 

 

(II)

¨

Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below, all such
Employees who have never had a Deferral Contribution election in place.

 

 

 

(III)

¨

Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below, all such
Employees who have never had a Deferral Contribution election in place and were
hired by the Employer before the Automatic Enrollment Effective Date, but on or
after the following date:               .

 

 

 

(IV)

¨

In addition to the group of Employees elected in Subsection 1.07(a)(6)(B)(i)(II)
or (III) above, any Employee described in Subsection 1.07(a)(6)(B)(i)(II) or
(III) above, as applicable, even if he has had a Deferral Contribution election
in place previously, provided he is not suspended from making Deferral
Contributions pursuant to the Plan and has a deferral rate of zero on the
Notification Date.

 

(ii)        ¨                       Inclusion of Rehired Employees. Unless
otherwise stated herein, each Eligible Employee having a Reemployment
Commencement Date on the date indicated in Subsection 1.07(a)(6)(A) above.  If
Subsection 1.07(a)(6)(B)(i)(III) is selected, only such Employees with a
Reemployment Commencement on or after the date specified in Subsection
1.07(a)(6)(B)(i)(III) will be automatically enrolled.  If Subsection
1.07(a)(6)(B)(i) is not selected, only such Employees with a Reemployment
Commencement on or after the Automatic Enrollment Effective Date will be
automatically enrolled. If Subsection 1.07(a)(6)(A)(ii) has been elected above,
for purposes of Subsection 1.07(a)(6)(A) only, such Employee’s Reemployment
Commencement Date will be treated as his date of hire.

 

(b)                      ¨                                              
Automatic Deferral Increase: (Choose only if Automatic Enrollment Contributions
are selected in Option 1.07(a)(6) above) - Unless an Eligible Employee
affirmatively elects otherwise after receiving appropriate notice, Deferral
Contributions for each Active Participant having Automatic Enrollment
Contributions made on his behalf shall be increased annually by the whole
percentage of Compensation stated in Subsection 1.07(b)(1) below until the
deferral percentage stated in Subsection 1.07(a)(1) is reached (except that the
increase will be limited to only the percentage needed to reach the limit stated
in Subsection 1.07(a)(1), if applying the percentage in Subsection 1.07(b)(1)
would exceed the limit stated in Subsection 1.07(a)(1)), unless the Employer has
elected a lower percentage limit in Subsection 1.07(b)(2) below.

 

(1)                     Increase by           % (not to exceed 10%) of
Compensation.  Such increased Deferral Contributions shall be pre-tax Deferral
Contributions.

 

11

--------------------------------------------------------------------------------


 

(2)                     ¨                                   Limited to
                    % of Compensation (not to exceed the percentage indicated in
Subsection 1.07(a)(1)).

 

(3)                     Notwithstanding the above, the automatic deferral
increase shall not apply to a Participant within the first six months following
the date upon which Automatic Enrollment Contributions begin for such
Participant.

 

1.08                        EMPLOYEE CONTRIBUTIONS (AFTER TAX-CONTRIBUTIONS)

 

(a)                                  ¨                                   Future
Employee Contributions - Participants may make voluntary, non-deductible,
after-tax Employee Contributions pursuant to Section 5.04 of the Basic Plan
Document. The Employee Contribution made on behalf of an Active Participant each
payroll period shall not exceed the contribution limit specified in Subsection
1.08(a)(1) below.

 

(1)                                 The contribution limit is           % (must
be a whole number multiple of one percent) of Compensation.

 

(b)                                  ¨                                   Frozen
Employee Contributions - Participants may not currently make after-tax Employee
Contributions to the Plan, but the Employer does maintain frozen Employee
Contributions Accounts.

 

1.09                        ROLLOVER CONTRIBUTIONS

 

(a)                                  x                     Rollover
Contributions - Employees may roll over eligible amounts from other qualified
plans to the Plan subject to the additional following requirements:

 

(1)                     ¨                       The Plan will not accept
rollovers of after-tax employee contributions.

 

(2)                     x                     The Plan will not accept rollovers
of designated Roth contributions. (Must be selected if Roth 401(k) Contributions
are not elected in Subsection 1.07(a)(5).)

 

1.10                        QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS

 

(a)                                              Qualified Nonelective Employer
Contributions — If any of the following Options is checked:  1.07(a), Deferral
Contributions, 1.08(a)(1), Future Employee Contributions or 1.11(a), Matching
Employer Contributions, the Employer may contribute an amount which it
designates as a Qualified Nonelective Employer Contribution to be included in
the “ADP” or “ACP” test. Unless otherwise provided below, Qualified Nonelective
Employer Contributions shall be allocated to all Participants who were eligible
to participate in the Plan at any time during the Plan Year and are Non-Highly
Compensated Employees in the ratio which each such Participant’s “testing
compensation”, as defined in Subsection 6.01(r) of the Basic Plan Document, for
the Plan Year bears to the total of all such Participants’ “testing
compensation” for the Plan Year.

 

(1)                     x                                 Qualified Nonelective
Employer Contributions shall be allocated only among those Participants who are
Non-Highly Compensated Employees and are designated by the Employer as eligible
to receive a Qualified Nonelective Employer Contribution for the Plan Year.  The
amount of the Qualified Nonelective Employer Contribution allocated to each such
Participant shall be as designated by the Employer, but not in excess of the
“regulatory maximum.” The “regulatory maximum” means 5% (10% for Qualified
Nonelective Contributions made in connection with the Employer’s obligation to
pay prevailing wages under the Davis-Bacon Act) of the “testing compensation”
for such Participant for the Plan Year. The “regulatory maximum” shall apply
separately with respect to Qualified Nonelective Contributions to be included in
the “ADP” test and Qualified Nonelective Contributions to be included in the
“ACP” test. (Cannot be selected if the Employer has elected prior year testing
in Subsection 1.06(a)(2).)

 

12

--------------------------------------------------------------------------------


 

1.11                        MATCHING EMPLOYER CONTRIBUTIONS

 

(a)                      ¨                       Matching Employer Contributions
- The Employer shall make Matching Employer Contributions on behalf of each of
its “eligible” Participants as provided in this Section 1.11. For purposes of
this Section 1.11, an “eligible” Participant means any Participant who is an
Active Participant during the Contribution Period and who satisfies the
requirements of Subsection 1.11(e) or Section 1.13. (Check one):

 

(1)                     ¨                       Non-Discretionary Matching
Employer Contributions - The Employer shall make a Matching Employer
Contribution on behalf of each “eligible” Participant in an amount equal to the
following percentage of the eligible contributions made by the “eligible”
Participant during the Contribution Period (complete all that apply):

 

(A)                   ¨                       Flat Percentage Match:

 

(i)                    % to all “eligible” Participants.

 

(B)                   ¨                       Tiered Match:           % of the
first           % of the “eligible” Participant’s Compensation contributed to
the Plan,

 

        % of the next           % of the “eligible” Participant’s Compensation
contributed to the Plan,

 

        % of the next           % of the “eligible” Participant’s Compensation
contributed to the Plan.

 

Note: The group of “eligible” Participants benefiting under each match rate must
satisfy the nondiscriminatory coverage requirements of Code Section 410(b).

 

(C)                   ¨                       Limit on Non-Discretionary
Matching Employer Contributions (check the appropriate box(es)):

 

(i)                        ¨                       Contributions in excess
of           % of the “eligible” Participant’s Compensation for the Contribution
Period shall not be considered for non-discretionary Matching Employer
Contributions.

 

Note: If the Employer elected a percentage limit in (i) above and requested the
Trustee to account separately for matched and unmatched Deferral and/or Employee
Contributions made to the Plan, the non-discretionary Matching Employer
Contributions allocated to each “eligible” Participant must be computed, and the
percentage limit applied, based upon each payroll period.

 

(ii)                    ¨                       Matching Employer Contributions
for each “eligible” Participant for each Plan Year shall be limited to
$          .

 

(2)                     ¨                       Discretionary Matching Employer
Contributions - The Employer may make a discretionary Matching Employer
Contribution on behalf of each “eligible” Participant in accordance with Section
5.08 of the Basic Plan Document in an amount equal to a percentage of the
eligible contributions made by each “eligible” Participant during the
Contribution Period. Discretionary Matching Employer Contributions may be
limited to match only contributions up to a specified percentage of Compensation
or limit the amount of the match to a specified dollar amount.

 

Note: If the Matching Employer Contribution made in accordance with this
Subsection 1.11(a)(2) matches different percentages of contributions for
different groups of “eligible” Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.

 

(A)                   ¨                                   4% Limitation on
Discretionary Matching Employer Contributions for Deemed Satisfaction of “ACP”
Test - In no event may the dollar amount of the discretionary

 

13

--------------------------------------------------------------------------------


 

Matching Employer Contribution made on an “eligible” Participant’s behalf for
the Plan Year exceed 4% of the “eligible” Participant’s Compensation for the
Plan Year.  (Only if Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect
to Nonelective Employer Contributions is checked.)

 

(3)                     ¨                       401(k) Safe Harbor Matching
Employer Contributions - If the Employer elects one of the safe harbor formula
Options provided in the 401(k) Safe Harbor Matching Employer Contributions
Addendum to the Adoption Agreement and provides written notice each Plan Year to
all Active Participants of their rights and obligations under the Plan, the Plan
shall be deemed to satisfy the “ADP” test and, under certain circumstances, the
“ACP” test.  (Only if Option 1.07(a), Deferral Contributions is checked.)

 

(b)                      ¨                       Additional Matching Employer
Contributions - The Employer may at Plan Year end make an additional Matching
Employer Contribution on behalf of each “eligible” Participant in an amount
equal to a percentage of the eligible contributions made by each “eligible”
Participant during the Plan Year.  (Only if Option 1.11(a)(1) or (3) is
checked.) The additional Matching Employer Contribution may be limited to match
only contributions up to a specified percentage of Compensation or limit the
amount of the match to a specified dollar amount.

 

Note: If the additional Matching Employer Contribution made in accordance with
this Subsection 1.11(b) matches different percentages of contributions for
different groups of “eligible” Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.

 

(1)                     ¨                                               4%
Limitation on additional Matching Employer Contributions for Deemed Satisfaction
of “ACP” Test - In no event may the dollar amount of the additional Matching
Employer Contribution made on an “eligible” Participant’s behalf for the Plan
Year exceed 4% of the “eligible” Participant’s Compensation for the Plan
Year.(Only if Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer
Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to
Nonelective Employer Contributions is checked.)

 

Note: If the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, above and wants to be deemed to have satisfied the “ADP”
test, the additional Matching Employer Contribution must meet the requirements
of Section 6.09 of the Basic Plan Document. In addition to the foregoing
requirements, if the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the “ACP” test with respect to Matching Employer
Contributions for the Plan Year, the eligible contributions matched may not
exceed the limitations in Section 6.10 of the Basic Plan Document.

 

(c)                      Contributions Matched - The Employer matches the
following contributions (check appropriate box(es)):

 

(1)                                 Deferral Contributions - Deferral
Contributions made to the Plan are matched at the rate specified in this Section
1.11. Catch-Up Contributions are not matched unless the Employer elects Option
1.11(c)(1)(A) below.

 

(A)                               ¨                                   Catch-Up
Contributions made to the Plan pursuant to Subsection 1.07(a)(4) are matched at
the rates specified in this Section 1.11.

 

Note: Notwithstanding the above, if the Employer elected Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, Deferral Contributions shall
be matched at the rate specified in the 401(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement without regard to whether they
are Catch-Up Contributions.

 

14

--------------------------------------------------------------------------------


 

(d)                      Contribution Period for Matching Employer Contributions
- The Contribution Period for purposes of calculating the amount of Matching
Employer Contributions is:

 

(1)                     ¨           each calendar month.

 

(2)                     ¨           each Plan Year quarter.

 

(3)                     ¨           each Plan Year.

 

(4)                     ¨           each payroll period.

 

The Contribution Period for additional Matching Employer Contributions described
in Subsection 1.11(b) is the Plan Year.

 

Note: If Matching Employer Contributions are made more frequently than for the
Contribution Period selected above, the Employer must calculate the Matching
Employer Contribution required with respect to the full Contribution Period,
taking into account the “eligible” Participant’s contributions and Compensation
for the full Contribution Period, and contribute any additional Matching
Employer Contributions necessary to “true up” the Matching Employer Contribution
so that the full Matching Employer Contribution is made for the Contribution
Period.

 

(e)                      Continuing Eligibility Requirement(s) - A Participant
who is an Active Participant during a Contribution Period and makes eligible
contributions during the Contribution Period shall only be entitled to receive
Matching Employer Contributions under Section 1.11 for that Contribution Period
if the Participant satisfies the following requirement(s) (Check the appropriate
box(es).  Options (3) and (4) may not be elected together; Option (5) may not be
elected with Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may
not be elected with respect to Matching Employer Contributions if Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, is checked or if
Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective
Employer Contributions is checked and the Employer intends to satisfy the Code
Section 401(m)(11) safe harbor with respect to Matching Employer Contributions):

 

(1)                     ¨                                   No requirements.

 

(2)                     ¨                                   Is employed by the
Employer or a Related Employer on the last day of the Contribution Period.

 

(3)                     ¨                                   Earns at least 501
Hours of Service during the Plan Year. (Only if the Contribution Period is the
Plan Year.)

 

(4)                     ¨                                   Earns at least
           (not to exceed 1,000) Hours of Service during the Plan Year. (Only if
the Contribution Period is the Plan Year.)

 

(5)                     ¨                                   Either earns at
least 501 Hours of Service during the Plan Year or is employed by the Employer
or a Related Employer on the last day of the Plan Year. (Only if the
Contribution Period is the Plan Year.)

 

(6)                     ¨                                   Is not a Highly
Compensated Employee for the Plan Year.

 

(7)                     ¨                                   Is not a partner or
a member of the Employer, if the Employer is a partnership or an entity taxed as
a partnership.

 

(8)                     ¨                                   Special continuing
eligibility requirement(s) for additional Matching Employer Contributions. 
(Only if Option 1.11(b), Additional Matching Employer Contributions, is
checked.)

 

(A)                   The continuing eligibility requirement(s) for additional
Matching Employer Contributions is/are:           (Fill in number of applicable
eligibility requirement(s) from above.  Options (2), (3), (4), (5), and (7) may
not be elected with respect to additional Matching Employer Contributions if
Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, is
checked or if Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to
Nonelective

 

15

--------------------------------------------------------------------------------


 

Employer Contributions is checked and the Employer intends to satisfy the Code
Section 401(m)(11) safe harbor with respect to Matching Employer Contributions.)

 

Note: If Option (2), (3), (4), or (5) is adopted during a Contribution Period,
such Option shall not become effective until the first day of the next
Contribution Period.  Matching Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5). If
Option (2), (3), (4), (5), or (7) is elected with respect to any Matching
Employer Contributions and if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is
also elected, the Plan will not be deemed to satisfy the “ACP” test in
accordance with Section 6.10 of the Basic Plan Document and will have to pass
the “ACP” test each year.

 

(f)                        ¨                       Qualified Matching Employer
Contributions - Prior to making any Matching Employer Contribution hereunder
(other than a 401(k) Safe Harbor Matching Employer Contribution), the Employer
may designate all or a portion of such Matching Employer Contribution as a
Qualified Matching Employer Contribution that may be used to satisfy the “ADP”
test on Deferral Contributions and excluded in applying the “ACP” test on
Employee and Matching Employer Contributions.  Unless the additional eligibility
requirement is selected below, Qualified Matching Employer Contributions shall
be allocated to all Participants who were Active Participants during the
Contribution Period and who meet the continuing eligibility requirement(s)
described in Subsection 1.11(e) above for the type of Matching Employer
Contribution being characterized as a Qualified Matching Employer Contribution.

 

(1)                                 ¨                                   To
receive an allocation of Qualified Matching Employer Contributions a Participant
must also be a Non-Highly Compensated Employee for the Plan Year.

 

Note: Qualified Matching Employer Contributions may not be excluded in applying
the “ACP” test for a Plan Year if the Employer elected Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, with respect to Nonelective Employer Contributions, and the
“ADP” test is deemed satisfied under Section 6.09 of the Basic Plan Document for
such Plan Year.

 

1.12                        NONELECTIVE EMPLOYER CONTRIBUTIONS

 

If (a) or (b) is elected below, the Employer may make Nonelective Employer
Contributions on behalf of each of its “eligible” Participants in accordance
with the provisions of this Section 1.12. For purposes of this Section 1.12, an
“eligible” Participant means a Participant who is an Active Participant during
the Contribution Period and who satisfies the requirements of Subsection 1.12(d)
or Section 1.13.

 

Note: An Employer may elect both a fixed formula and a discretionary formula. 
If both are selected, the discretionary formula shall be treated as an
additional Nonelective Employer Contribution and allocated separately in
accordance with the allocation formula selected by the Employer.

 

(a)                                  ¨           Fixed Formula (check one or
more):

 

(1)                                 ¨        Fixed Percentage Employer
Contribution - For each Contribution Period, the Employer shall contribute for
each “eligible” Participant a percentage of such “eligible” Participant’s
Compensation equal to):

 

(A)                           % (not to exceed 25%) to all “eligible”
Participants.

 

Note: The allocation formula in Option 1.12(a)(1)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code Section
401(a)(4).

 

(2)                                 ¨        Fixed Flat Dollar Employer
Contribution - The Employer shall contribute for each “eligible” Participant an
amount equal to:

 

(A)                   $           to all “eligible” Participants.  (Complete (i)
below).

 

16

--------------------------------------------------------------------------------


 

(i)            The contribution amount is based on an “eligible” Participant’s
service for the following period (check one of the following):

 

(I)                                    ¨           Each paid hour.

 

(II)                                ¨           Each Plan Year.

 

(III)                            ¨          
Other:                                                                                
 (must be a period within the Plan Year that does not exceed one week and is
uniform with respect to all “eligible” Participants).

 

Note: The allocation formula in Option 1.12(a)(2)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code Section
401(a)(4).

 

(3)                                 ¨                       401(k) Safe Harbor
Formula - The Nonelective Employer Contribution specified in the 401(k) Safe
Harbor Nonelective Employer Contributions Addendum is intended to satisfy the
safe harbor contribution requirements under Sections 401(k) and 401(m) of the
Code such that the “ADP” test (and, under certain circumstances, the “ACP” test)
is deemed satisfied.  Please complete the 401(k) Safe Harbor Nonelective
Employer Contributions Addendum to the Adoption Agreement.  (Choose only if
Option 1.07(a), Deferral Contributions is checked.)

 

(b)                                  x                     Discretionary Formula
- The Employer may decide each Contribution Period whether to make a
discretionary Nonelective Employer Contribution on behalf of “eligible”
Participants in accordance with Section 5.10 of the Basic Plan Document.

 

(1)                     x                                            
Non-Integrated Allocation Formula - In the ratio that each “eligible”
Participant’s Compensation bears to the total Compensation paid to all
“eligible” Participants for the Contribution Period.

 

(2)                     ¨                                              
Integrated Allocation Formula - As (1) a percentage of each “eligible”
Participant’s Compensation plus (2) a percentage of each “eligible”
Participant’s Compensation in excess of the “integration level” as defined
below.  The percentage of Compensation in excess of the “integration level”
shall be equal to the lesser of the percentage of the “eligible” Participant’s
Compensation allocated under (1) above or the “permitted disparity limit” as
defined below.

 

Note: An Employer that has elected Option 1.12(a)(3), 401(k) Safe Harbor
Formula, may not take Nonelective Employer Contributions made to satisfy the
401(k) safe harbor into account in applying the integrated allocation formula
described above.

 

(A)                                           “Integration level” means the
Social Security taxable wage base for the Plan Year, unless the Employer elects
a lesser amount in (i) or (ii) below.

 

(i)                               % (not to exceed 100%) of the Social Security
taxable wage base for the Plan Year, or

 

(ii)                    $           (not to exceed the Social Security taxable
wage base).

 

“Permitted disparity limit” means the percentage provided by the following
table:

 

17

--------------------------------------------------------------------------------


 

The “Integration Level”
is       % of the
Taxable Wage Base

 

The “Permitted
Disparity
Limit” is

 

20% or less

 

5.7

%

More than 20%, but not more than 80%

 

4.3

%

More than 80%, but less than 100%

 

5.4

%

100%

 

5.7

%

 

Note: An Employer who maintains any other plan that provides for Social Security
Integration (permitted disparity) may not elect Option 1.12(b)(2).

 

(c)                                  Contribution Period for Nonelective
Employer Contributions - The Contribution Period for purposes of calculating the
amount of Nonelective Employer Contributions is the Plan Year, unless the
Employer elects another Contribution Period below. Regardless of any selection
made below, the Contribution Period for 401(k) Safe Harbor Nonelective Employer
Contributions under Option 1.12(a)(3) or Nonelective Employer Contributions
allocated under an integrated formula selected under Option 1.12(b)(2) is the
Plan Year.

 

(1)                     ¨           each calendar month.

 

(2)                     ¨           each Plan Year quarter.

 

(3)                     ¨           each payroll period.

 

Note: If Nonelective Employer Contributions are made more frequently than for
the Contribution Period selected above, the Employer must calculate the
Nonelective Employer Contribution required with respect to the full Contribution
Period, taking into account the “eligible” Participant’s Compensation for the
full Contribution Period, and contribute any additional Nonelective Employer
Contributions necessary to “true up” the Nonelective Employer Contribution so
that the full Nonelective Employer Contribution is made for the Contribution
Period.

 

(d)                                  Continuing Eligibility Requirement(s) - A
Participant shall only be entitled to receive Nonelective Employer Contributions
for a Plan Year under this Section 1.12 if the Participant is an Active
Participant during the Plan Year and satisfies the following requirement(s)
(Check the appropriate box(es) - Options (3) and (4) may not be elected
together; Option (5) may not be elected with Option (2), (3), or (4); Options
(2), (3), (4), (5), and (7) may not be elected with respect to Nonelective
Employer Contributions under the fixed formula if Option 1.12(a)(3), 401(k) Safe
Harbor Formula, is checked):

 

(1)                                
x                                             No requirements.

 

(2)                                
¨                                               Is employed by the Employer or a
Related Employer on the last day of the Contribution Period.

 

(3)                                
¨                                               Earns at least 501 Hours of
Service during the Plan Year. (Only if the Contribution Period is the Plan
Year.)

 

(4)                                
¨                                               Earns at least            (not
to exceed 1,000) Hours of Service during the Plan Year. (Only if the
Contribution Period is the Plan Year.)

 

(5)                                
¨                                               Either earns at least 501 Hours
of Service during the Plan Year or is employed by the Employer or a Related
Employer on the last day of the Plan Year. (Only if the Contribution Period is
the Plan Year.)

 

18

--------------------------------------------------------------------------------


 

(6)                                
¨                                               Is not a Highly Compensated
Employee for the Plan Year.

 

(7)                                
¨                                               Is not a partner or a member of
the Employer, if the Employer is a partnership or an entity taxed as a
partnership.

 

(8)                                
¨                                               Special continuing eligibility
requirement(s) for discretionary Nonelective Employer Contributions. (Only if
both Options 1.12(a) and (b) are checked.)

 

(A)                                           The continuing eligibility
requirement(s) for discretionary Nonelective Employer Contributions is/are:
          (Fill in number of applicable eligibility requirement(s) from above.)

 

Note: If Option (2) (3), (4), or (5) is adopted during a Contribution Period,
such Option shall not become effective until the first day of the next
Contribution Period. Nonelective Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5).

 

1.13                        EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS

 

¨                                   Death, Disability, and Retirement Exceptions
- All Participants who become disabled, as defined in Section 1.15, retire, as
provided in Subsection 1.14(a), (b), or (c), or die are excepted from any last
day or Hours of Service requirement.

 

1.14                        RETIREMENT

 

(a)                      The Normal Retirement Age under the Plan is (check
one):

 

(1)                                 x                      age 65.

 

(2)                                 ¨                        age           
(specify between 55 and 64).

 

(3)                                 ¨                        later of
age            (not to exceed 65) or the            (not to exceed 5th)
anniversary of the Participant’s Employment Commencement Date.

 

(b)                      ¨                       The Early Retirement Age is the
date the Participant attains age            (specify 55 or greater) and
completes            years of Vesting Service.

 

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they reach Early Retirement Age shall be 100%
vested in their Accounts under the Plan.

 

(c)                      x                     A Participant who becomes
disabled, as defined in Section 1.15, is eligible for disability retirement.

 

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they become disabled shall be 100% vested in
their Accounts under the Plan.  Pursuant to Section 11.03 of the Basic Plan
Document, a Participant is not considered to be disabled until he terminates his
employment with the Employer.

 

1.15                        DEFINITION OF DISABLED

 

A Participant is disabled if he/she meets any of the requirements selected below
(check the appropriate box(es)):

 

(a)                                  ¨                                   The
Participant satisfies the requirements for benefits under the Employer’s
long-term disability plan.

 

(b)                                  ¨                                   The
Participant satisfies the requirements for Social Security disability benefits.

 

(c)                                  x                                 The
Participant is determined to be disabled by a physician approved by the
Employer.

 

19

--------------------------------------------------------------------------------


 

1.16                        VESTING

 

A Participant’s vested interest in Matching Employer Contributions and/or
Nonelective Employer Contributions, other than 401(k) Safe Harbor Matching
Employer and/or 401(k) Safe Harbor Nonelective Employer Contributions elected in
Subsection 1.11(a)(3) or 1.12(a)(3), shall be based upon his years of Vesting
Service and the schedule selected in Subsection 1.16(c) below, except as
provided in Subsection 1.16(d) or (e) below and the Vesting Schedule Addendum to
the Adoption Agreement or as provided in Subsection 1.22(c).

 

(a)                                  When years of Vesting Service are
determined, the elapsed time method shall be used.

 

(b)                                  ¨                                    Years
of Vesting Service shall exclude service prior to the Plan’s original Effective
Date as listed in Subsection 1.01(g)(1) or Subsection 1.01(g)(2), as applicable.

 

(c)                                  Vesting Schedule(s)

 

(1)

Nonelective Employer Contributions(check one):

 

(2)

Matching Employer Contributions (check one):

 

 

 

 

 

 

 

 

 

 

(A)

¨

N/A - No Nonelective Employer Contributions other than 401(k) Safe Harbor
Nonelective Employer Contributions

 

 

(A)

x

N/A — No Matching Employer Contributions other than 401(k) Safe Harbor Matching
Employer Contributions

 

 

 

 

 

 

 

 

 

 

(B)

x

100% Vesting immediately

 

 

(B)

¨

100% Vesting immediately

 

 

 

 

 

 

 

 

 

 

(C)

¨

3 year cliff (see C below)

 

 

(C)

¨

3 year cliff (see C below)

 

 

 

 

 

 

 

 

 

 

(D)

¨

6 year graduated (see D below)

 

 

(D)

¨

6 year graduated (see D below)

 

 

 

 

 

 

 

 

 

 

(E)

¨

Other vesting (complete E1 below)

 

 

(E)

¨

Other vesting (complete E2 below)

 

Years of Vesting

 

Applicable Vesting Schedule(s)

 

Service

 

C

 

D

 

E1

 

E2

 

0

 

0

%

0

%

 

%

 

%

1

 

0

%

0

%

 

%

 

%

2

 

0

%

20

%

 

%

 

%

3

 

100

%

40

%

 

%

 

%

4

 

100

%

60

%

 

%

 

%

5

 

100

%

80

%

 

%

 

%

6 or more

 

100

%

100

%

 

%

100

%

 

Note: A schedule elected under E1 or E2 above must be at least as favorable as
one of the schedules in C or D above.

 

20

--------------------------------------------------------------------------------


 

Note: If the vesting schedule is amended and a Participant’s vested interest
calculated using the amended vesting schedule is less in any year than the
Participant’s vested interest calculated under the Plan’s vesting schedule in
effect immediately before the amendment, the amended vesting schedule shall
apply only to Employees hired on or after the effective date of the amendment.
Please select paragraph (e) below and complete Section (b) of the Vesting
Schedule Addendum to the Adoption Agreement describing the vesting schedule in
effect for Employees hired before the effective date of the amendment.

 

Note: If the vesting schedule is amended, the amended vesting schedule shall
apply only to Participants who are Active Participants on or after the effective
date of the amendment not subject to the prior vesting schedule as provided in
the preceding Note. Participants who are not Active Participants on or after
that date shall be subject to the prior vesting schedule. Please select
paragraph (e) below and complete Section (b) of the Vesting Schedule Addendum to
the Adoption Agreement describing the prior vesting schedule.

 

(d)                                  ¨                                   A less
favorable vesting schedule than the vesting schedule selected in 1.16(c)(2)
above applies to Matching Employer Contributions made for Plan Years beginning
before the EGTRRA effective date.  Please complete Section (a) of the Vesting
Schedule Addendum to the Adoption Agreement.

 

(e)                                  x                                 A vesting
schedule or schedules different from the vesting schedule(s) selected above
applies to certain Participants.  Please complete Section (b) of the Vesting
Schedule Addendum to the Adoption Agreement.

 

(f)                                    Application of Forfeitures - If a
Participant forfeits any portion of his non-vested Account balance as provided
in Section 6.02, 6.04, 6.07, or 11.08 of the Basic Plan Document, any portion of
such forfeitures not used to pay Plan administrative expenses in accordance with
Section 11.09 of the Basic Plan Document shall be applied to reduce Employer
Contributions unless otherwise specified below:

 

 

(1)

¨

Forfeitures attributable to the following contributions shall be allocated among
the Accounts of eligible Participants otherwise eligible to receive an
allocation of Nonelective Employer Contributions pursuant to Section 1.12 in the
manner described in Section 1.12(b)(1) (regardless of whether the Employer has
selected Option 1.12(b)(1)).

 

 

 

 

 

 

 

(A)

¨

Matching Employer Contributions.

 

 

 

 

 

 

 

(B)

¨

Nonelective Employer Contributions.

 

1.17                        PREDECESSOR EMPLOYER SERVICE

 

(a)                      ¨                       For the following purposes, the
following entities shall be treated as predecessor employers:

 

(1)                     ¨                       Eligibility Service, as
described in Subsection 1.04(b), shall include service with the following
predecessor employer(s):

 

 

 

(2)                     ¨                       Vesting Service, as described in
Subsection 1.16(a), shall include service with the following predecessor
employer(s):

 

 

 

 

21

--------------------------------------------------------------------------------


 

1.18                        PARTICIPANT LOANS

 

(a)                                  x                                
Participant loans are allowed in accordance with Article 9 and loan procedures
outlined in the Service Agreement.

 

1.19                        IN-SERVICE WITHDRAWALS

 

Participants may make withdrawals prior to termination of employment under the
following circumstances (check the appropriate box(es)):

 

(a)                      x                     Hardship Withdrawals - Hardship
withdrawals shall be allowed in accordance with Section 10.05 of the Basic Plan
Document, subject to a $500 minimum amount.

 

(1)                     Hardship withdrawals will be permitted from:

 

(A)                   x                     A Participant’s Deferral
Contributions Account only.

(B)                   ¨                       The Accounts specified in the
In-Service Withdrawals Addendum. Please complete Section (c) of the In-Service
Withdrawals Addendum.

 

(b)                      x                     Age 59 1/2 - Participants shall
be entitled to receive a distribution of all or any portion of the following
Accounts upon attainment of age 59 1/2 (check one):

 

(1)         ¨           Deferral Contributions Account.

 

(2)         x         All vested Account balances.

 

(c)                      Withdrawal of Employee Contributions and Rollover
Contributions

 

(1)                                 Unless otherwise provided below, Employee
Contributions may be withdrawn in accordance with Section 10.02 of the Basic
Plan Document at any time.

 

(A)                   ¨                       Employees may not make withdrawals
of Employee Contributions more frequently than:

 

 

 

(2)                                 Rollover Contributions may be withdrawn in
accordance with Section 10.03 of the Basic Plan Document at any time.

 

(d)                      ¨                                   Protected
In-Service Withdrawal Provisions - Check if the Plan was converted by plan
amendment or received transfer contributions from another defined contribution
plan, and benefits under the other defined contribution plan were payable as
(check the appropriate box(es)):

 

(1)                                 ¨                       an in-service
withdrawal of vested amounts attributable to Employer Contributions maintained
in a Participant’s Account (check (A) and/or (B)):

 

(A)                   ¨                       for at least            (24 or
more) months.

 

(i)                        ¨           Special restrictions applied to such
in-service withdrawals under the prior plan that the Employer wishes to continue
under the Plan as restated hereunder.  Please complete the In Service
Withdrawals Addendum to the Adoption Agreement identifying the restrictions.

 

(B)                   ¨                       after the Participant has at least
60 months of participation.

 

(i)                        ¨           Special restrictions applied to such
in-service withdrawals under the prior plan that the Employer wishes to continue
under the Plan as restated hereunder.  Please complete the In Service
Withdrawals Addendum to the Adoption Agreement identifying the restrictions.

 

22

--------------------------------------------------------------------------------


 

(2)                                 ¨                       another in-service
withdrawal option that is a “protected benefit” under Code Section 411(d)(6). 
Please complete the In-Service Withdrawals Addendum to the Adoption Agreement
identifying the in-service withdrawal option(s).

 

1.20                        FORM OF DISTRIBUTIONS

 

Subject to Section 13.01, 13.02 and Article 14 of the Basic Plan Document,
distributions under the Plan shall be paid as provided below.  (Check the
appropriate box(es).)

 

(a)                                  Lump Sum Payments - Lump sum payments are
always available under the Plan.

 

(b)                                  x                                
Installment Payments - Participants may elect distribution under a systematic
withdrawal plan (installments).

 

(c)                                  ¨                                  
Annuities (Check if the Plan is retaining any annuity form(s) of payment.)

 

(1)                                 An annuity form of payment is available
under the Plan for the following reason(s) (check (A) and/or (B), as
applicable):

 

(A)                               ¨                                   As a
result of the Plan’s receipt of a transfer of assets from another defined
contribution plan or pursuant to the Plan terms prior to the Adoption Agreement
Effective Date specified in Subsection 1.01(g)(1), benefits were previously
payable in the form of an annuity that the Employer elects to continue to be
offered as a form of payment under the Plan.

 

(B)                               ¨                                   The Plan
received a transfer of assets from a plan that was subject to the minimum
funding requirements of Code Section 412 and therefore an annuity form of
payment is a protected benefit under the Plan in accordance with Code Section
411(d)(6).

 

(2)                                 The normal form of payment under the Plan is
(check (A) or (B)):

 

(A)                               ¨                                   A lump sum
payment.

 

(i)                                    Optional annuity forms of payment (check
(I) and/or (II), as applicable).  (Must check and complete (I) if a life annuity
is one of the optional annuity forms of payment under the Plan.)

 

(I)                                    ¨                                   A
married Participant who elects an annuity form of payment shall receive a
qualified joint and       % (at least 50% but not more than 100%) survivor
annuity.  An unmarried Participant shall receive a single life annuity.

 

The qualified preretirement survivor annuity provided to the spouse of a married
Participant who elects an annuity form of payment is purchased with           %
(at least 50%) of the Participant’s Account.

 

(II)                                ¨                                   Other
annuity form(s) of payment.  Please complete Section (a) of the Forms of Payment
Addendum describing the other annuity form(s) of payment available under the
Plan.

 

(B)                               ¨                                   A life
annuity (complete (i) and (ii) and check (iii) if applicable.)

 

(i)                                    The normal form for married Participants
is a qualified joint and           % (at least 50% but not more than 100%)
survivor annuity.  The normal form for unmarried Participants is a single life
annuity.

 

23

--------------------------------------------------------------------------------


 

(ii)                                The qualified preretirement survivor annuity
provided to a Participant’s spouse is purchased with           % (at least 50%)
of the Participant’s Account.

 

(iii)                            ¨                       Other annuity form(s)
of payment.  Please complete Subsection (a) of the Forms of Payment Addendum
describing the other annuity form(s) of payment available under the Plan.

 

(d)                                  ¨                                  
Eliminated Forms of Payment Not Protected Under Code Section 411(d)(6). Check if
benefits were payable in a form of payment that is no longer being offered after
either the Adoption Agreement Effective Date specified in Subsection 1.01(g)(1)
or, if forms of payment are being eliminated by a separate amendment, the
amendment effective date indicated on the Amendment Execution Page.

 

Note: A life annuity option will continue to be an available form of payment for
any Participant who elected such life annuity payment before the effective date
of its elimination.

 

(e)                                  Cash Outs and Implementation of Required
Rollover Rule

 

(1)                                 x                     If the vested Account
balance payable to an individual is less than or equal to the cash out limit
utilized for such individual under Section 13.02 of the Basic Plan Document,
such Account will be distributed in accordance with the provisions of Section
13.02 or 18.04 of the Basic Plan Document. Unless otherwise elected below, the
cash out limit is $1,000.

 

(A)                               ¨                                   The cash
out limit utilized for Participants is the maximum cash out limit permitted
under Code Section 411(a)(11)(A) ($5,000 as of January 1, 2005). Any
distribution greater than $1,000 that is made to a Participant without the
Participant’s consent before the Participant’s Normal Retirement Age (or age 62,
if later) will be rolled over to an individual retirement plan designated by the
Plan Administrator.

 

1.21                        TIMING OF DISTRIBUTIONS

 

Except as provided in Subsection 1.21(a), (b) or (c) and the Postponed
Distribution Addendum to the Adoption Agreement, distribution shall be made to
an eligible Participant from his vested interest in his Account as soon as
reasonably practicable following the Participant’s request for distribution
pursuant to Article 12 of the Basic Plan Document.

 

(a)                      Distribution shall be made to an eligible Participant
from his vested interest in his Account as soon as reasonably practicable
following the date the Participant’s application for distribution is received by
the Administrator, but in no event later than his Required Beginning Date, as
defined in Subsection 2.01(tt).

 

(b)                      ¨                       Postponed Distributions - Check
if the Plan was converted by plan amendment from another defined contribution
plan that provided for the postponement of certain distributions from the Plan
to eligible Participants and the Employer wants to continue to administer the
Plan using the postponed distribution provisions.  Please complete the Postponed
Distribution Addendum to the Adoption Agreement indicating the types of
distributions that are subject to postponement and the period of postponement.

 

Note:  An Employer may not provide for postponement of distribution to a
Participant beyond the 60th day following the close of the Plan Year in which
(1) the Participant attains Normal Retirement Age under the Plan, (2) the
Participant’s 10th anniversary of participation in the Plan occurs, or (3) the
Participant’s employment terminates, whichever is latest.

 

(c)                      ¨                       Preservation of Same Desk Rule
- Check if the Employer wants to continue application of the same desk rule
described in Subsection 12.01(b) of the Basic Plan Document regarding
distribution of Deferral Contributions, Qualified Nonelective Employer
Contributions, Qualified Matching Employer Contributions, 401(k) Safe Harbor
Matching Employer Contributions, and 401(k) Safe Harbor

 

24

--------------------------------------------------------------------------------


 

Nonelective Employer Contributions. (If any of the above-listed contribution
types were previously distributable upon severance from employment, this Option
may not be selected.)

 

1.22                        TOP HEAVY STATUS

 

(a)                      The Plan shall be subject to the Top-Heavy Plan
requirements of Article 15 (check one):

 

(1)                                
¨                                               for each Plan Year, whether or
not the Plan is a “top-heavy plan” as defined in Subsection 15.01(g) of the
Basic Plan Document.

 

(2)                                
x                                             for each Plan Year, if any, for
which the Plan is a “top-heavy plan” as defined in Subsection 15.01(g) of the
Basic Plan Document.

 

(3)                                
¨                                               Not applicable.  (Choose only if
(A) Plan covers only employees subject to a collective bargaining agreement, or
(B) Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or
Option 1.12(a)(3), 401(k) Safe Harbor Formula, is selected, Option 1.16(f)(1) is
not selected, and the Plan does not provide for Employee Contributions or any
other type of Employer Contributions.)

 

(b)                      If the Plan is or is treated as a “top-heavy plan” for
a Plan Year, each non-key Employee shall receive an Employer Contribution of at
least 3.0 (3 or 5)% of Compensation for the Plan Year in accordance with Section
15.03 of the Basic Plan Document.  The minimum Employer Contribution provided in
this Subsection 1.22(b) shall be made under this Plan only if the Participant is
not entitled to such contribution under another qualified plan of the Employer,
unless the Employer elects otherwise below:

 

(1)                                
¨                                               The minimum Employer
Contribution shall be paid under this Plan in any event.

 

(2)                                
¨                                               Another method of satisfying the
requirements of Code Section 416.  Please complete the 416 Contributions
Addendum to the Adoption Agreement describing the way in which the minimum
contribution requirements will be satisfied in the event the Plan is or is
treated as a “top-heavy plan”.

 

(3)                                
¨                                               Not applicable.  (Choose only if
(A) Plan covers only employees subject to a collective bargaining agreement, or
(B) Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or
Option 1.12(a)(3), 401(k) Safe Harbor Formula, is selected, Option 1.16(f)(1) is
not selected, and the Plan does not provide for Employee Contributions or any
other type of Employer Contributions.)

 

Note: The minimum Employer contribution may be less than the percentage
indicated in Subsection 1.22(b) above to the extent provided in Section 15.03 of
the Basic Plan Document.

 

(c)                      If the Plan is or is treated as a “top-heavy plan” for
a Plan Year, the following vesting schedule shall apply instead of the
schedule(s) elected in Subsection 1.16(c) for such Plan Year and each Plan Year
thereafter (check one):

 

(1)                                
¨                                               Not applicable.  (Choose only if
one of the following applies: (A) Plan provides for Nonelective Employer
Contributions and the schedule elected in Subsection 1.16(c)(1) is at least as
favorable in all cases as the schedules available below, (B) Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k)
Safe Harbor Formula, is selected, Option 1.16(f)(1) is not selected, and the
Plan does not provide for Employee Contributions or any other type of Employer
Contributions, or (C) the Plan covers only employees subject to a collective
bargaining agreement.)

 

(2)                                
x                                             100% vested after 0 (not in excess
of 3) years of Vesting Service.

 

(3)                                
¨                                               Graded vesting:

 

25

--------------------------------------------------------------------------------


 

Years of Vesting
Service

 

Vesting
Percentage

 

Must be
At Least

 

0

 

 

 

0

%

1

 

 

 

0

%

2

 

 

 

20

%

3

 

 

 

40

%

4

 

 

 

60

%

5

 

 

 

80

%

6 or more

 

 

 

100

%

 

Note: If the Plan provides for Nonelective Employer Contributions and the
schedule elected in Subsection 1.16(c)(1) is more favorable in all cases than
the schedule elected in Subsection 1.22(c) above, then the schedule in
Subsection 1.16(c)(1) shall continue to apply even in Plan Years in which the
Plan is a “top-heavy plan”.

 

1.23                        CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE
DEFINED CONTRIBUTION PLANS

 

¨                                   Other Order for Limiting Annual Additions —
If the Employer maintains other defined contribution plans, annual additions to
a Participant’s Account shall be limited as provided in Section 6.12 of the
Basic Plan Document to meet the requirements of Code Section 415, unless the
Employer elects this Option and completes the 415 Correction Addendum describing
the order in which annual additions shall be limited among the plans.

 

1.24                        INVESTMENT DIRECTION

 

Investment Directions — Subject to Section 8.03 of the Basic Plan Document,
Participant Accounts shall be invested (check one):

 

(a)                      ¨                       in accordance with the
investment directions provided to the Trustee by the Employer for allocating all
Participant Accounts among the Options listed in the Service Agreement.

 

(b)                      x                     in accordance with the investment
directions provided to the Trustee by each Participant for allocating his entire
Account among the Options listed in the Service Agreement, except, in the event
the Employer contributes shares of Employer Stock, as defined in Section 20.12
of the Basic Plan Document, the Participant’s election shall be subject to the
provisions of (b)(1) and/or (2), as elected:

 

(1)                     ¨                       Nonelective Employer
Contributions shall remain invested in Employer Stock until the Participant who
receives an allocation of such contribution elects to invest amounts
attributable to such contribution in another available investment option.

 

(2)                     ¨                       Matching Employer Contributions
shall remain invested in Employer Stock until the Participant who receives an
allocation of such contribution elects to invest amounts attributable to such
contribution in another available investment option.

 

(c)                      ¨                       in accordance with the
investment directions provided to the Trustee by each Participant for all
contribution sources in his Account, except that the following sources shall be
invested in accordance with the investment directions provided by the Employer
(check (1) and/or (2)):

 

26

--------------------------------------------------------------------------------


 

(1)                     ¨                       Nonelective Employer
Contributions

 

(2)                     ¨                       Matching Employer Contributions

 

The Employer must direct the applicable sources among the investment options
listed in the Service Agreement.

 

Note:  If the Employer directs that a portion or all of the applicable sources
be invested in Employer Stock, such investment must be discontinued with respect
to any Participant who has completed three or more years of Vesting Service, and
investment of the applicable sources must be diversified among the other
investment options listed in the Service Agreement.

 

1.25                        ADDITIONAL PROVISIONS

 

The Employer may elect Option (a) below and complete the Additional Provisions
Addendum to describe provisions which cannot be shown by making the elections
provided in this Adoption Agreement.

 

(a)                                  ¨                                   The
Employer has completed Additional Provisions Addendum to show the provisions of
the Plan which supplement and/or alter provisions of this Adoption Agreement.

 

1.26                        SUPERSEDING PROVISIONS

 

The Employer may elect Option (a) below and complete the Superseding Provisions
Addendum to describe overriding provisions which cannot be shown by making the
elections provided in this Adoption Agreement.

 

(a)                                  x                     The Employer has
completed Superseding Provisions Addendum to show the provisions of the Plan
which supersede provisions of this Adoption Agreement and/or the Basic Plan
Document.

 

Note: If the Employer elects superseding provisions in Option (a) above, the
Employer may not be permitted to rely on the Volume Submitter Sponsor’s advisory
letter for qualification of its Plan and may be required to apply for a
determination letter as described in Section 1.27 below. In addition, such
superseding provisions may in certain circumstances affect the Plan’s status as
a pre-approved volume submitter plan eligible for the 6-year remedial amendment
cycle.

 

1.27                        RELIANCE ON ADVISORY LETTER

 

An adopting Employer may rely on an advisory letter issued by the Internal
Revenue Service as evidence that this Plan is qualified under Code Section 401
only to the extent provided in Section 19.02 of Revenue Procedure 2005-16. The
Employer may not rely on the advisory letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
advisory letter issued with respect to this Plan and in Section 19.03 of Revenue
Procedure 2005-16. In order to have reliance in such circumstances or with
respect to such qualification requirements, application for a determination
letter must be made to Employee Plans Determinations of the Internal Revenue
Service.

 

Failure to properly complete the Adoption Agreement and failure to operate the
Plan in accordance with the terms of the Plan document may result in
disqualification of the Plan.

 

This Adoption Agreement may be used only in conjunction with Fidelity Basic Plan
Document No. 14. The Volume Submitter Sponsor shall inform the adopting Employer
of any amendments made to the Plan or of the discontinuance or abandonment of
the volume submitter plan document.

 

1.28                        ELECTRONIC SIGNATURE AND RECORDS

 

This Adoption Agreement, and any amendment thereto, may be executed or affirmed
by an electronic signature or electronic record permitted under applicable law
or regulation, provided the type or method of electronic signature or electronic
record is acceptable to the Trustee.

 

1.29                        VOLUME SUBMITTER INFORMATION

 

Name of Volume Submitter Sponsor:                        Fidelity Management &
Research Company

 

27

--------------------------------------------------------------------------------


 

Address of Volume Submitter Sponsor:           82 Devonshire Street

 

Boston, MA 02109

 

28

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

(Employer’s Copy)

 

The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan.  It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.

 

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this                         day of                                 ,
                .

 

Employer:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Employer:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:

 

 

Date:

 

 

 

 

 

Title:

 

 

 

 

29

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

(Trustee’s Copy)

 

The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan.  It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.

 

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this                         day of                                 ,
                .

 

Employer:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Employer:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:

 

 

Date:

 

 

 

 

 

Title:

 

 

 

 

30

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE

 

(Fidelity’s Copy)

 

Plan Name    Amphenol Corporation Employee Savings/401(k) Plan (the “Plan”)

 

Employer:      Amphenol Corporation

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement.  Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

 

Effective Date

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date given below.

 

 

 

Employer:

 

 

Employer:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Accepted by: Fidelity Management Trust Company, as Trustee

 

 

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE
(Employer’s Copy)

 

Plan Name:  Amphenol Corporation Employee Savings/401(k) Plan (the “Plan”)

 

Employer:     Amphenol Corporation

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement.  Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

 

Effective Date

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date given below.

 

 

Employer:

 

 

Employer:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Accepted by: Fidelity Management Trust Company, as Trustee

 

 

By:

 

 

Date:

 

 

 

 

 

 

Title:

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

PARTICIPATING EMPLOYERS ADDENDUM

 

for

 

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

 

(a)       x       Only the following Related Employers (as defined in Subsection
2.01(ss) of the Basic Plan Document) participate in the Plan (list each
participating Related Employer and its Employer Tax Identification Number):

 

Amphenol Interconnect Products Corporation, 06-1237121

 

Sine Systems Corporation, 06-1274360

 

Amphenol Optimize Manufacturing Co., 86-0503978

 

Times Fiber Communications, Inc., 06-0955048

 

Amphenol Connex Corporation, 10-0007733

 

Amphenol PCD, Inc., 04-3752492

 

Amphenol Cables on Demand Corp., 20-5939172

 

Amphenol Antel, Inc., 36-3685650

 

Times Microwave Systems, Inc., 01-0816035

 

(b)       o        All Related Employer(s) as defined in Subsection 2.01(ss) of
the Basic Plan Document participate in the Plan.

 

33

--------------------------------------------------------------------------------


 

VESTING SCHEDULE ADDENDUM

for

 

Plan Name:  Amphenol Corporation Employee Savings/401(k) Plan

 

(a)           ¨            Pre-EGTRRA Vesting Schedule Applies to Matching
Employer Contributions made for Plan Years beginning before the EGTRRA Effective
Date

 

(1)   The following vesting schedule applies to Matching Employer Contributions
made for Plan Years beginning before the EGTRRA effective date specified in
(a)(2) below:

 

Years of Vesting Service

 

Vested Interest

 

 

 

 

 

 

 

 

 

 

(2)

The EGTRRA effective date is:

 

 

 

(b)           x   Preserve Prior Vesting Schedule

 

(1)   A vesting schedule different from the vesting schedule selected in
Section 1.16 applies to the Participants and contributions described below.

 

(A)          The following vesting schedule applies to the class of Participants
described in (b)(1)(B) and the contributions described in (b)(1)(C) below:

 

34

--------------------------------------------------------------------------------


 

Years of Vesting Service

 

Vested Interest

0

 

100

1

 

100

2

 

100

3

 

100

4

 

100

5

 

100

6

 

100

7

 

100

 

(B)          The vesting schedule specified in (b)(1)(A) above applies to the
following class of Participants:

 

Effective 1/1/2004 the Sine Match source will be 100% vested.

 

(C)          The vesting schedule specified in (b)(1)(A) above applies to the
following contributions:

 

SINE Match

 

(2)   x       Additional different vesting schedule.

 

(A)          The following vesting schedule applies to the class of Participants
described in (b)(2)(B) and the contributions described in (b)(2)(C) below:

 

Years of Vesting Service

 

Vested Interest

0

 

0

1

 

0

2

 

20

3

 

40

4

 

60

5

 

80

6

 

100

7

 

100

 

35

--------------------------------------------------------------------------------


 

(B)          The vesting schedule specified in (b)(2)(A) above applies to the
following class of Participants:

 

Effective 3/1/2005 any profit sharing or match money transferred from the Antel
International, Inc. 401(k) Plan will vest according to the six year vesting
schedule.

 

(C)          The vesting schedule specified in (b)(2)(A) above applies to the
following contributions:

 

Discretionary Profit Sharing

 

SINE Match

 

(3)   x       Additional different vesting schedule.

 

(A)          The following vesting schedule applies to the class of Participants
described in (b)(3)(B) and the contributions described in (b)(3)(C) below:

 

Years of Vesting Service

 

Vested Interest

0

 

0

1

 

20

2

 

40

3

 

60

4

 

80

5

 

100

6

 

100

7

 

100

 

(B)          The vesting schedule specified in (b)(3)(A) above applies to the
following class of Participants:

 

Effective 1/1/2007 any profit sharing or match money transferred from the
Amphenol AssembleTech 401(k) Profit Sharing Plan will vest according to the five
year graded vesting schedule.

 

(C)          The vesting schedule specified in (b)(3)(A) above applies to the
following contributions:

 

Discretionary Profit Sharing

 

SINE Match

 

(4)   x       Additional different vesting schedule.

 

(A)          The following vesting schedule applies to the class of Participants
described in (b)(4)(B) and the contributions described in (b)(4)(C) below:

 

Years of Vesting Service

 

Vested Interest

0

 

0

1

 

20

 

36

--------------------------------------------------------------------------------


 

2

 

40

3

 

60

4

 

80

5

 

100

6

 

100

7

 

100

 

(B)          The vesting schedule specified in (b)(4)(A) above applies to the
following class of Participants:

 

Effective 1/1/2007 any profit sharing or match money transferred from the
Amphenol Precision Cable Manufacturing/Assemble Tech Florida 401(k) Plan will
vest according to the five year graded vesting schedule.

 

(C)          The vesting schedule specified in (b)(4)(A) above applies to the
following contributions:

 

Discretionary Profit Sharing

 

SINE Match

 

37

--------------------------------------------------------------------------------


 

SUPERSEDING PROVISIONS ADDENDUM

 

for

 

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

 

(a)           Superseding Provision(s) — The following provisions supersede
other provisions of this Adoption Agreement and/or the Basic Plan Document in
the manner described:

 

Section 1.11 of the Adoption Agreement is hereby amended to provide for a
Non-Discretionary Matching Employer Contribution for Class I Participants in the
Plan.  The Non-Discretionary Matching Employer Contribution shall be 100% of the
Class I Participant’s Compensation contributed to the Plan, up to a maximum of
3% of the Class I Participant’s Compensation.  The Contribution Period for
purposes of calculating the amount of such matching contributions is the payroll
period, provided that such Contribution Period shall not be less frequent than
semi-monthly.  There are no continuing eligibility requirements, as described in
Section 1.11(e) of the Adoption Agreement, for the Class I Participants to be
entitled to receive such matching contributions.

 

Section 1.12 of the Adoption Agreement is hereby amended to provide for a
Nonelective Employer Contribution for Class I Participants in the Plan.  The
Nonelective Employer Contribution shall be 2% of the Class I Participant’s
Compensation.  The Contribution Period for purposes of calculating the amount of
such contributions is the payroll period, provided that such Contribution Period
shall not be less frequent than semi-monthly.  There are no continuing
eligibility requirements, as described in Section 1.12(d) of the Adoption
Agreement, for the Class I Participants to be entitled to receive such
nonelective contributions.

 

Section 1.16(c)(1) of the Adoption Agreement is hereby affirmed as providing
that Nonelective Employer Contributions on behalf of Class I Participants shall
be 100% immediately vested.  Section 1.16(c)(2) is hereby amended to provide
that Non-Discretionary Matching Employer Contributions on behalf of Class I
Participants shall vest in accordance with the following schedule:

 

Years of Vesting Service

 

Vested Percentage

 

0

 

0

%

1

 

25

%

2

 

50

%

3

 

75

%

4

 

100

%

 

Years of Vesting Service for Class I Participants employed by Amphenol Nexus
Technologies who were employed by Nexus, Inc. on June 27, 2008 shall include
service with Nexus, Inc. In addition, Years of Vesting Service for Class I
Participants employed by Times Microwave Systems, Inc. who were employed by
Times Microwave Systems, Inc. on March 20, 2009 and May 16, 2009 shall include
service with Times Microwave Systems, Inc. prior to its acquisition by Amphenol
Corporation.

 

Definition: Class I Participant.  A Class I Participant is a Participant who is:

 

a.      an Affected Participant, on or after January 1, 2007;

 

b.             an employee of Amphenol Nexus Technologies, a division of
Amphenol Corporation, on or after July 1, 2008;

 

c.             an employee of Amphenol PCD, Inc., a wholly-owned subsidiary of
Amphenol Corporation, on or after August 1, 2008; or

 

d.      a salaried employee of Times Microwave Systems, Inc., on or after
May 16, 2009.

 

For purposes of (a) above, “Affected Participant” means a salaried employee who:

 

38

--------------------------------------------------------------------------------


 

i.              is an employee at a division or location that participated in
the Pension Plan for Employees of Amphenol Corporation (the “Pension Plan”), as
of December 31, 2006, and

 

ii.             is not a Grandfathered Participant Under the Pension Plan.

 

For purposes of the definition of Affected Participant, “Grandfathered
Participant Under the Pension Plan” means a participant in a salaried portion of
the Pension Plan who, continuously since December 31, 2006, has been actively
employed (including on short term disability or an authorized leave of absence)
or on long term disability at a participating division or location of Amphenol
Corporation or a participating employer under the Pension Plan, and, as of
December 31, 2006, was either:

 

x.       age 50 or older, with 15 or more Years of Vesting Service under the
Pension Plan; or

 

y.      had 25 or more Years of Vesting Service under the Pension Plan.

 

For purposes of the definition of Affected Participant, participating divisions
or locations of Amphenol Corporation and participating employers under the
Pension Plan are:

 

A.   Participating Divisions or Locations of Amphenol Corporation under the
Pension Plan:

 

Spectra Strip - Hamden, CT

Amphenol RF - Danbury, CT

Amphenol Fiber Optic Product - Lisle, IL

Amphenol Tuchel Electronics - Canton, MI

Amphenol Aerospace Operations - Sidney, NY

Amphenol Corporation Headquarters - Wallingford, CT

(Without limitation, Amphenol AssembleTech (Houston), Amphenol Phoenix
Interconnect, Amphenol TCS and Amphenol Backplane Systems are not participating
divisions or locations.)

 

B.   Participating Employers and their Participating Divisions or Locations
under the Pension Plan:

 

Amphenol Interconnect Products Company — Endicott, NY (Amphenol AssembleTech
(Florida) and Amphenol Precision Cable Manufacturing are not participating
divisions or locations)

Times Fiber Communications, Inc.

Amphenol Cable On Demand Corp.

(Without limitation, Sine Systems Corporation, Amphenol T&M Antennas, Inc.,
Advanced Circuit Technology, Inc., Amphenol Connex Corporation, Amphenol
PCD, Inc., Amphenol Antel, Inc., Amphenol Optimize Manufacturing Company,
Amphenol InterCon Systems, Inc., Fiber Systems International, Inc., SV Microwave
Technologies, Inc. and Amphenol Alden Products Company are not participating
employers.)

 

39

--------------------------------------------------------------------------------


 

Volume Submitter Defined Contribution Plan

ADDENDUM TO ADOPTION AGREEMENT

Fidelity Basic Plan Document No. 14

RE: Pension Protection Act of 2006,

The Heroes Earnings Assistance and Relief Act of 2008,

The Worker, Retiree and Employee Recovery Act of 2008

And Code Sections 401(k) and 401(m) 2009 Proposed Regulations

 

Plan Name:  Amphenol Corporation Employee Savings/401(k) Plan

 

Fidelity 5-digit Plan Number:  85085

 

PREAMBLE

 

Adoption and Effective Date of Amendment.  This amendment of the Plan is adopted
to reflect certain provisions of the Pension Protection Act of 2006 (the
“PPA”).  This amendment is intended as good faith compliance with the PPA and is
to be construed in accordance with applicable guidance.  Except as otherwise
provided below, this amendment shall be effective with respect to Fidelity’s
Volume Submitter plan for Plan Years beginning after December 31, 2006.

 

Supersession of Inconsistent Provisions.  This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.  (Execution of this PPA Addendum is not required
unless one of (a) through (h) is being selected below and no provision of this
PPA Addendum will be interpreted to supersede the provisions of the Plan unless
selected below.)

 

(a)                                  o            In-service, Age 62
Distribution of Money Purchase Benefits.  A Participant who has attained at
least age 62 shall be eligible to elect to receive a distribution of benefit
amounts accrued as a result of the Participant’s participation in a money
purchase pension plan (either due to a merger into this Plan of money purchase
pension plan assets and liabilities or because this Plan is a money purchase
pension plan), if any.  This subsection (a) shall be effective to permit such
distributions on and after the following effective date:
                                 (can be no earlier than the first day of the
first plan year beginning after December 31, 2006).

 

(b)                                  o            Automatic Enrollment
Contributions.  (Choose only if selecting (d) or (e) below.)

 

(1)                                 Adoption of Automatic Enrollment
Contributions.  Beginning on the effective date of this paragraph (1), as
provided in paragraph (A) below (the “Automatic Enrollment Effective Date”) and
subject to the remainder of this Subsection (b), unless an Eligible Employee
affirmatively elects otherwise, his Compensation will be reduced by       %
(except as such percentage may be modified for certain Eligible Employees
through the Additional Provisions Addendum to the Adoption Agreement, the
“Automatic Enrollment Rate”), such percentage to be increased in accordance with
Subsection (c) (if applicable), for each payroll period in which he is an Active
Participant, beginning as indicated in (2) below, and the Employer will make a 
pre-tax Deferral Contribution in such amount on the Participant’s behalf in
accordance with the provisions of Section 5.03 of the Basic Plan Document (an
“Automatic Enrollment Contribution”).

 

(A)          Automatic Enrollment Effective Date:

 

40

--------------------------------------------------------------------------------


 

(B)                               If the Plan had an automatic contribution
arrangement before the Automatic Enrollment Effective Date provided in (A) above
(the “Pre-existing Arrangement”), the effective date of the Pre-existing
Arrangement was:                                                          .

 

Please also check (i) and/or (ii) below if applicable:

 

(i)                                    o            The Pre-existing Arrangement
was a Qualified Automatic Contribution Arrangement described in Code section
401(k)(13)(B).

 

(ii)                                o            The Pre-existing Arrangement
was an Eligible Automatic Contribution Arrangement described in Code section
414(w)(3).

 

(2)                                 With respect to an affected Participant,
Automatic Enrollment Contributions will begin as soon as administratively
feasible on or after (check one):

 

(A)                               o            The Participant’s Entry Date.

 

(B)                               o                          (minimum of 30)
days following the Participant’s date of hire, but no sooner than the
Participant’s Entry Date.

 

Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf.  If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this Subsection (b), and Subsection (c), if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1).  Automatic Enrollment Contributions shall
be made only on behalf of Active Participants who are first hired by the
Employer on or after the Automatic Enrollment Effective Date and do not have a
Reemployment Commencement Date, unless otherwise provided below.

 

(3)                                 o            Additionally, subject to the
Note below, unless such affected Participant affirmatively elects otherwise
within the reasonable period established by the Plan Administrator, Automatic
Enrollment Contributions will be made with respect to the Employees described
below. (Check all that apply).

 

(A)                               o            Inclusion of Previously Hired
Employees.  On the later of the date specified in Subsection (b)(2) with regard
to such Eligible Employee or as soon as administratively feasible on or after
the 30th day following the Notification Date specified in (iii) below,
 Automatic Enrollment Contributions will begin for the following Eligible
Employees who were hired before the Automatic Enrollment Effective Date and have
not had a Reemployment Commencement Date. (Check (i) or (ii), complete (iii),
and complete (iv), if applicable).

 

(i)                                    o            Unless otherwise elected in
(iv) below, all such Employees who have never had a Deferral Contribution
election in place. If the Employer has elected a QACA in Subsection (d) below,
then for the effective date of this election, all Participants for whom
contributions are being made pursuant to an automatic contribution arrangement
at a percentage not at least equal to the rate specified above (or the limit of
automatic increase(s) as specified in Subsection (c)(2) below, if greater) will
be automatically enrolled on the 30th day following the Notification Date at the
rate given in Subsection (b)(1) above.

 

(ii)                                o            Unless otherwise elected in
(iv) below, all such Employees who have never had a Deferral Contribution
election in place and were hired by the Employer before the Automatic Enrollment
Effective Date, but after the following date:                               .

 

41

--------------------------------------------------------------------------------


 

(iii)                            Notification Date: 
                            .

 

(iv)                               o            In addition to the group of
Employees elected in (i) or (ii) above, any Employee described in (i) or (ii)
above, as applicable, even if he has had a Deferral Contribution election in
place previously, provided he is not suspended from making Deferral
Contributions pursuant to the Plan and has a deferral rate of zero on the
Notification Date.  If the Employer has elected a QACA in Subsection (d) below,
then for the effective date of this election, all Participants not deferring a
percentage at least equal to the rate specified above (or the limit of automatic
increase(s) as specified in Subsection (c)(2) below, if greater) will be
automatically enrolled on the 30th day following the Notification Date at the
rate given in Subsection (b)(1) above.

 

(B)                               o            Inclusion of Rehired Employees.
Unless otherwise stated herein, each Eligible Employee having a Reemployment
Commencement Date on the Automatic Enrollment Effective Date.  If Subsection
(b)(3)(A)(ii) is selected, only such Employees with a Reemployment Commencement
on or after the date specified in Subsection (b)(3)(A)(ii) will be automatically
enrolled.  If Subsection (b)(3)(A) is not selected, only such Employees with a
Reemployment Commencement on or after the Automatic Enrollment Effective Date
will be automatically enrolled. If Subsection (b)(2)(B) has been elected above,
for purposes of Subsection (b)(2) only, such Employee’s Reemployment
Commencement Date will be treated as his date of hire.

 

(c)                                  o            Automatic Deferral Increase
(Choose only if Automatic Enrollment Contributions are elected in Subsection (b)
above) - Unless an Eligible Employee affirmatively elects otherwise after
receiving appropriate notice, Deferral Contributions for each Active Participant
having Automatic Enrollment Contributions made on his behalf shall be increased
annually by the (whole number) percentage of Compensation stated in (1) below
until the deferral percentage stated in Section 1.07(a)(1) is reached (except
that the increase will be limited to only the percentage needed to reach the
limit stated in Section 1.07(a)(1), if applying the percentage in (1) would
exceed the limit stated in Section 1.07(a)(1)), unless the Employer has elected
a lower percentage limit in Subsection (c)(2) below.

 

(1)                              Increase by               % (except as such
percentage may be modified for certain Eligible Employees through the Additional
Provisions Addendum to the Adoption Agreement, but not to exceed 10%) of
Compensation.  Such increased Deferral Contributions shall be pre-tax Deferral
Contributions regardless of any election made by the Participant to have any
portion of his Deferral Contributions treated as a Roth 401(k) Contribution.

 

(2)                                 o            Limited to               % of
Compensation (not to exceed the percentage indicated in Subsection 1.07(a)(1)).

 

(3)                                 The Automatic Deferral Increase for each
Participant still subject to it pursuant to Section 5.03(c) of the Basic Plan
Document shall occur:

 

(A)               o       On each anniversary of such Participant’s automatic
enrollment date pursuant to (b)(2) or (b)(3) above, as applicable.

 

(B)               o       Except if selected below with regard to the first such
annual increase, each year on the following date:

 

(i)                     o            The automatic deferral increase shall not
apply to a Participant within the first six months following the automatic
enrollment date pursuant to (b)(2) or (b)(3) above, as applicable.

 

(d)                                  o            Qualified Automatic
Contribution Arrangement.  The automatic contribution arrangement described in
Sections (b) and (c) (if applicable) of this Addendum shall constitute a
qualified automatic contribution

 

42

--------------------------------------------------------------------------------


 

arrangement described in Code Section 401(k)(13) (“QACA”), initially effective
as of the following date:              (can be no earlier than the first day of
the first plan year beginning after December 31, 2007).

 

(1)                                 o            QACA Matching Employer
Contribution Formula.  Matching Employer Contributions used to satisfy the QACA
must vest at least as rapidly as 100% once the Participant is credited with two
Years of Service.

 

(A)       o                    100% of the first 1% of the Active Participant’s
Compensation contributed to the Plan and 50% of the next 5% of the Active
Participant’s Compensation contributed to the Plan.

 

Note:  If the Employer selects this formula and does not elect Subsection
1.11(b) (or Subsection 1.11(f) through the Additional Provisions Addendum, as
appropriate), Additional Matching Employer Contributions, Matching Employer
Contributions will automatically meet the safe harbor contribution requirements
for deemed satisfaction of the “ACP” test.  (Employee Contributions must still
be tested for “ACP” test purposes.)

 

(B)       (i)       o            Other Enhanced Match:       % of the first
      % of the Active Participant’s Compensation contributed to the Plan,

 

% of the next     % of the Active Participant’s Compensation contributed to the
Plan,

 

% of the next     % of the Active Participant’s Compensation contributed to the
Plan.

 

Note:  To satisfy the safe harbor contribution requirement for the “ADP” test,
the percentages specified above for Matching Employer Contributions may not
increase as the percentage of Compensation contributed increases, and the
aggregate amount of Matching employer contributions at such rates must at least
equal the aggregate amount of Matching Employer Contributions that would be made
under the percentages described in (d)(1)(A) of this Addendum.

 

(ii)                  o            The formula in (i) of this paragraph (B) is
also intended to satisfy the safe harbor contribution requirement for deemed
satisfaction of the “ACP” test with respect to Matching Employer Contributions. 
(Employee Contributions must still be tested for “ACP” test purposes.)

 

(C)       o       Safe harbor Matching Employer Contributions shall not be made
on behalf of Highly Compensated Employees.

 

(2)         o    QACA Nonelective Employer Contribution.  Nonelective Employer
Contributions used to satisfy the     QACA must vest at least as rapidly as 100%
once the Participant is credited with two Years of Service.

 

(A)                               o            For each Plan Year, the Employer
shall contribute for each eligible Active Participant an amount equal to
        % (not less than 3% nor more than 25%) of such Active Participant’s
Compensation.

 

(B)                               o            The Employer may decide each Plan
Year whether to amend the Plan by electing and completing (i) below to provide
for a contribution on behalf of each eligible Active Participant in an amount
equal to at least 3% of such Active Participant’s Compensation.

 

Note:  An employer that has selected paragraph (B) above must amend the Plan by
electing (i) below no later than 30 days prior to the end of each Plan Year for
which the QACA Nonelective Employer Contributions are being made.

 

(i)            o                    For the Plan Year beginning           , the
Employer shall contribute for each eligible Active Participant an amount equal
to         % (not less than 3% nor more than 25%) of such Active Participant’s
Compensation.

 

43

--------------------------------------------------------------------------------


 

(C)                               o            QACA Nonelective Employer
Contributions shall not be made on behalf of Highly     Compensated Employees.

 

(D)                               o            The employer has elected to make
Matching Employer Contributions under Subsection 1.10 of the Adoption Agreement,
if any, that are intended to meet the requirements for deemed satisfaction of
the “ACP” test with respect to Matching Employer Contributions.

 

(3)                                 o            The Plan previously had a QACA,
but the Plan was amended to remove the QACA effective:                    .

 

(e)                                  o            Eligible Automatic
Contribution Arrangement.  The automatic contribution arrangement described in
Sections (b) and (c) (if applicable) of this Addendum shall constitute an
eligible automatic enrollment arrangement described in Code Section 414(w)
(“EACA”), effective as of the following date: 
                                         (can be no earlier than the first day
of the first plan year beginning after December 31, 2007).

 

(1)                                 o            Permissible Withdrawal.  A
Participant who has made an Automatic Enrollment Contribution pursuant to the
EACA (an “EACA Participant”) shall be eligible to elect to withdraw the amount
attributable to such Automatic Enrollment Contribution pursuant to the following
rules:

 

(A)                               The EACA Participant must make any such
election within ninety days of his automatic enrollment date pursuant to (b)(2)
or (b)(3) above, as applicable.  Upon making such an election, the EACA
Participant’s Deferral Contribution election will be set to zero until such time
as the EACA Participant’s Deferral Contribution rate has changed pursuant to
Section 1.07(a)(1) or this Addendum.

 

(B)                               The amount of such withdrawal shall be equal
to the amount of the EACA Deferrals through the end of the fifteen day period
beginning on the date the Participant makes the election described in (A) above,
adjusted for allocable gains and losses to the date of such withdrawal.

 

(C)                               Any amounts attributable to Employer Matching
Contributions allocated to the Account of an EACA Participant with respect to
EACA Deferrals that have been withdrawn pursuant to this Section (e)(1) shall be
forfeited.  In the event that Employer Matching Contributions would otherwise be
allocated to the EACA Participant’s Account with respect to EACA Deferrals that
have been so withdrawn, the Employer shall not contribute such Employer Matching
Contributions to the Plan.

 

(2)                                                                                
An Active Participant who is otherwise covered by the EACA but who makes an
affirmative election regarding the amount of Deferral Contributions shall remain
covered by the EACA solely for purposes of receiving any required notice from
the Plan Administrator in connection with the EACA and for purposes of
determining the period applicable to the distribution of certain excess
contributions pursuant to Sections 6.04 and 6.07 of the Basic Plan Document.

 

(3)                                 o            The Plan previously allowed the
Permissible Withdrawal described in (e)(1) above, but the Plan was amended to
remove the Permissible Withdrawal effective for Participants automatically
enrolled on or after the following date:
                                                .

 

(f)                                    o            Coverage under the QACA
and/or EACA.  The QACA and/or EACA described in the previous sections of this
PPA Addendum shall cover only those Active Participants eligible to
affirmatively elect to make Deferral Contributions described below (Check all
that apply. If Option (e)(1), Permissible Withdrawal, has been selected by the
Employer, then all Employees subject to an automatic enrollment arrangement
through the Plan must be covered by the EACA.):

 

(1)                                 o            Those who are not employees of
an unrelated employer listed in Section (c) of the Participating Employers
Addendum and are not collectively bargained employees, as defined in Treasury
Regulation section 1.410(b)-6(d)(2).

 

44

--------------------------------------------------------------------------------


 

(2)                                 o            Those who are not employees of
an unrelated employer listed in Section (c) of the Participating Employers
Addendum and are collectively bargained employees, as defined in Treasury
Regulation section 1.410(b)-6(d)(2), except for those covered under the
following collective bargaining agreement(s):                         .

 

(3)                                 o            Those who are employees of an
unrelated employer listed in Section (c) of the Participating Employers
Addendum, except as provided in (A) below if selected.

 

(A)                               o            Employees of the following
unrelated employer(s) listed in Section (c) of the Participating Employers
Addendum shall not be covered by the QACA and/or EACA:               .

 

 

 

Note:  In the event the Plan’s automatic contribution arrangement is both an
EACA and a QACA, the Employer’s elections in this subsection (f) apply to both
the EACA and the QACA.

 

(g)                                 o            Qualified Reservist
Distribution.  A Participant called to active duty after September 11, 2001 for
a period that is either indefinite or to exceed 179 days and the Participant
takes the distribution between the date of the call to active duty and the close
of the active duty period. The distribution may be made only from amounts
attributable to 401(k) deferrals and is exempt from the 10% income tax penalty
that would otherwise apply if the Participant has not yet attained age 59-1/2.
The PPA would further permit the Participant to repay the distribution to an IRA
only (not to the plan) within two years after the end of the active duty
period.  This subsection (g) shall be effective to permit such distributions
after the following date:                                  (can be no earlier
than September 11, 2001).

 

(h)                                 o            Change to Addendum Provisions. 
The Employer has amended the provisions of Subsection (a), (b), (c), (d), (e),
(f) and/or (g) to be as indicated above.

 

Amendment Execution

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
           day of                                 ,             .

 

 

Employer: Amphenol Corporation

 

Employer: Amphenol Corporation

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

Accepted by: Fidelity Management Trust Company, as Trustee

 

 

 

 

 

By:

 

 

Date:

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

45

--------------------------------------------------------------------------------


 

EFFECTIVE DATES FOR INTERIM LEGAL COMPLIANCE SNAP OFF ADDENDUM

for

 

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

 

Notwithstanding any other provision of the Plan to the contrary, to comply with
changes required by the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”), Treasury regulations under Code Section 401(a)(9) (“401(a)(9)
Regulations”), final Treasury regulations under Code Section 401(k) (“final
401(k) Regulations”), and final Treasury regulations under Code Section 401(m)
(“final 401(m) Regulations”), the following provisions shall apply effective as
of the dates set forth below:

 

(a)                      EGTRRA Compliance - Unless a later date is specified
below, the following changes for compliance with EGTRRA were effective as of the
first day of the first Plan Year beginning on or after January 1, 2002:

 

(1)                                 Code Section 401(a)(17) Compensation Limit —
The dollar limitation on compensation used to calculate contributions, apply the
limitations in effect under Code Section 415, apply the ADP and ACP tests, and
apply the top-heavy rules was increased to $200,000, as adjusted.

 

(2)                                 x   Catch-Up Contributions — Unless a later
date is specified below, the Plan was amended to provide for Catch-Up
Contributions.

 

(A)                               ¨            Later Effective Date. Catch-Up
Contributions were permitted after the first day of the first Plan Year
beginning on or after January 1, 2002:

 

Later effective date:                       (month/day/year)

 

(B)                               o            Discontinuation of Catch-Up
Contributions. Catch-Up Contributions were discontinued effective as of:
                               (month/day/year)

 

(3)                                 Rollovers of After-Tax Contributions to the
Plan —Unless otherwise specified below, the Plan accepted direct rollovers of
after-tax employee contributions from plans qualified under Code Section 401(a).

 

(A)                               ¨            Rollovers of After-Tax
Contributions Never Permitted. The Plan has never accepted direct rollovers of
after-tax employee contributions.

 

(B)                               o            Later Effective Date. The Plan
did not accept direct rollovers of after-tax employee contributions until a date
later than the first day of the first Plan Year beginning on or after January 1,
2002:

 

Effective Date:
                                                             (month/day/year)

 

(C)                               o            Discontinuation of After-Tax
Rollovers. The Plan ceased to accept direct rollovers of after-tax employee
contributions effective as of:                      (month/day/year)

 

(4)                                 Rollovers from Other Eligible Retirement
Plans — Unless otherwise specified below, in addition to accepting Rollover
Contributions from plans qualified under Code Section 401(a) or 403(a), the Plan
was amended to accept Rollover Contributions from annuity contracts described in
Code Section 403(b) (excluding after-tax employee contributions), eligible plans
under Code Section 457(b) maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state, and individual retirement accounts or annuities described in Code Section
408(a) or 408(b).

 

(A)                               o            The Plan did not accept Rollover
Contributions from annuity contracts described in Code Section 403(b) (excluding
after-tax employee contributions) until a date later than the first day of the
first Plan Year beginning on or after January 1, 2002:

 

Effective Date:
                                                             (month/day/year)
(cannot be later than the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter)

 

46

--------------------------------------------------------------------------------


 

(B)                               o            The Plan did not accept Rollover
Contributions from an eligible plans under Code Section 457(b) maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state until a date later than the first day
of the first Plan Year beginning on or after January 1, 2002:

 

Effective Date:
                                                             (month/day/year)
(cannot be later than the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter)

 

(C)                               o            The Plan did not accept Rollover
Contributions from individual retirement accounts or annuities described in Code
Section 408(a) or 408(b) until a date later than the first day of the first Plan
Year beginning on or after January 1, 2002:

 

Effective Date:
                                                             (month/day/year)
(cannot be later than the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter)

 

(5)                                 Multiple Use Test — To the extent
applicable, the provisions of the Plan proscribing multiple use of the
alternative limitations under Code Sections 401(k)(3)(A)(ii)(II) and
401(m)(2)(A)(ii), as provided in Treasury Regulations Section 1.401(m)-2, were
deleted.

 

(6)                                 415 Limitations — The Plan was amended to
reflect the Code Section 415 limitations in effect under EGTRRA, as described in
Section 6.12 of the Basic Plan Document.

 

(7)                                 ¨    Vesting of Matching Employer
Contributions — Except as otherwise specified below, the Plan was amended to
change the vesting schedule applicable to Matching Employer Contributions to
comply with EGTRRA for Participants who complete an Hour of Service on or after
the effective date. Unless otherwise elected below, the amended vesting schedule
applies to all accrued benefits derived from Matching Employer Contributions.

 

(A)                               ¨            Delayed Effective Date for
Bargained Plan. The Plan was maintained pursuant to one or more collective
bargaining agreements ratified by June 1, 2001 and the effective date of the
revised vesting schedule was later than the first day of the first Plan Year
beginning on or after January 1, 2002:

 

Effective Date:                        (month/day/year) (cannot be later than
the earlier of (i) January 1, 2006 or (ii) the later of the date on which the
last of the collective bargaining agreements described above terminates (without
regard to any extension on or after June 1, 2001) or January 1, 2002)

 

(B)                               ¨            Grandfathered Application of
Prior Vesting Schedule. The vesting schedule in effect before the amendment
continues to apply to the portion of a Participant’s accrued benefit derived
from Matching Employer Contributions made to the Plan for a Plan Year beginning
before the effective date.

 

(8)                                 Loans by Owner-Employees and
Shareholder-Employees — If the Plan provided for loans to Participants from Plan
assets, the Plan was amended to eliminate the restriction on loans to
owner-employees, as defined in Code Section 401(c)(3), and
shareholder-employees, as defined in ERISA Section 408(d)(3).

 

(9)                                 Hardship Withdrawals — Suspension of
Contributions — Except as otherwise specified below, if the Plan provided for
hardship withdrawals in accordance with the safe harbor in Treasury Regulations
Section 1.401(k)-1(d)(2)(iv)(B), the Plan was amended to change the suspension
period applicable to elective contributions and employee contributions from 12
months to 6 months.

 

(A)                               o            Delayed Effective Date. The
change in the suspension period was effective later than the first day of the
first Plan Year beginning on or after January 1, 2002:

 

Effective Date:
                                                             (month/day/year)
(cannot be later than the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter)

 

47

--------------------------------------------------------------------------------


 

(10)                          Hardship Withdrawals — Elimination of Reduction in
402(g) Limit — Except as otherwise specified below, if the Plan provided for
hardship withdrawals in accordance with the safe harbor in Treasury Regulations
Section 1.401(k)-1(d)(2)(iv)(B), the Plan was amended to eliminate the reduction
in the Code Section 402(g) limit for calendar years beginning on and after
January 1, 2002 with respect to Participants receiving a hardship withdrawal on
or after January 1, 2001.

 

(A)                               o            Delayed Effective Date. The
reduction in the 402(g) limit was eliminated for calendar years beginning on and
after January 1,                                              (cannot be later
than the year following the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter) with respect to Participants receiving a hardship
withdrawal on or after January 1st of the year prior to the year indicated in
this Subsection (a)(10)(A).

 

(11)                          x   Distribution Upon Severance from Employment —
The Plan was amended to permit distribution of Deferral Contributions, Qualified
Nonelective Contributions, Qualified Matching Contributions, 401(k) Safe Harbor
Matching Employer Contributions, and 401(k) Safe Harbor Nonelective Employer
Contributions upon a Participant’s severance from employment rather than
requiring a separation from service.

 

(A)                     x      Delayed Effective Date. Distribution upon
severance from employment was not permitted until after the first day of the
first Plan Year beginning on or after January 1, 2002:

 

Effective Date: 03/01/2005 (month/day/year)

 

(B)                     ¨       Limitation on Rule. Distribution upon severance
from employment was effective only for severances occurring after:
                               (month/day/year)

 

(12)                          Rollovers Out of the Plan — The Plan was amended
to permit direct rollovers of “eligible rollover distributions” (as defined in
Subsection 13.04(c) of the Basic Plan Document) from the Plan by the
Participant, the Participant’s surviving spouse, or the Participant’s spouse or
former spouse who is the alternate payee under a qualified domestic relations
order to any “eligible retirement plan” (as defined in Subsection 13.04(b) of
the Basic Plan Document).

 

(13)                          Top-Heavy Modifications — The Plan was amended to
comply the top-heavy provisions with EGTRRA by: (i) modifying the definition of
“key employee” as provided in Subsection 15.01(d) of the Basic Plan Document,
(ii) including for purposes of the top-heavy determination any distribution made
to an employee on account of severance from employment, death, disability, or
termination of a plan during the one-year period ending on the “determination
date”, as defined in Subsection 15.01(a) of the Basic Plan Document, and any
other distribution made during the five-year period ending on the “determination
date”, (iii) excluding for purposes of the top-heavy determination the accrued
benefits and accounts of any individual who has not performed services for the
1-year period ending on the “determination date”, (iv) permitting matching
contributions to be taken into account for purposes of satisfying the top-heavy
minimum contribution requirement, and (v) providing that the top-heavy
provisions are inapplicable for years in which a plan consists solely of a cash
or deferred arrangement that meets the requirements of Code Section 401(k(12)
and, if applicable, matching contributions with respect to which the
requirements of Code Section 401(m)(11) are met.

 

(14)                          o    Disregard Rollovers in Applying Cashout Rules
— The Plan was amended to exclude Rollover Contributions in determining whether
a Participant’s Account exceeded the cashout limit specified in the Plan.

 

(A)                               o            Delayed Effective Date. Rollover
Contributions were not excluded for cashout purposes until after the first day
of the first Plan Year beginning on or after January 1, 2002:

 

Effective Date:
                                                             (month/day/year)

 

48

--------------------------------------------------------------------------------


 

(B)                               Rollover Contributions Included in Applying
Cashout Rules. The Plan was further amended to include Rollover Contributions in
determining whether a Participant’s Account exceeded the cashout limit specified
in the Plan as of the date specified below:

 

Effective Date:
                                                             (month/day/year)
(cannot be later than the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter)

 

(b)                      401(a)(9) Regulations Compliance - The Plan was amended
to comply with 401(a)(9) Regulations as follows:

 

(1)                     x               Compliance with Proposed Regulations.
The Plan was amended to apply the minimum distribution requirements of Code
Section 401(a)(9) in accordance with the regulations under Code Section
401(a)(9) that were proposed in January 2001 with respect to distributions made
for the following calendar years:

 

(A)                               o            2001 calendar year.

 

(B)                               x           2002 calendar year.

 

(2)                     Compliance with Final Regulations. Except as otherwise
specified below, the Plan was amended to apply the minimum distribution
requirements of Code Section 401(a)(9) in accordance with the final regulations
under Code Section 401(a)(9) that were published in April 2002 with respect to
distributions made for calendar years beginning on or after January 1, 2003.

 

(A)                               ¨            Earlier Effective Date.
Distributions were made in accordance with the final regulations for calendar
years beginning on or after January 1, 2002.

 

(c)                      Automatic Rollover Compliance - Except as otherwise
specified below, if the Plan provided for cash outs of small benefits, effective
as of March 28, 2005, the Plan was amended to comply with the automatic rollover
rules of EGTRRA by reducing the cashout limit applicable to Participants to
$1,000:

 

(1)                     ¨            Instead of reducing the cashout limit, the
Plan was amended to provide that mandatory distributions greater than $1,000
would be rolled over directly to an individual retirement plan designated by the
Administrator.

 

(A)                               o            The Plan was subsequently
amended, as of the date specified below, to reduce the cashout limit to $1,000:

 

Effective Date:
                                                             (month/day/year)

 

(d)                      Final 401(k) and 401(m) Regulations Compliance - Unless
a different date is specified below, the following changes for compliance with
the final 401(k) and final 401(m) Regulations were effective as of the first day
of the first Plan Year beginning on or after January 1, 2006:

 

(1)                     o            Earlier Effective Date. The Plan was
amended to comply with the final 401(k) and final 401(m) Regulations effective
as of the first day of the following Plan Year:
                             (cannot be later than the 2006 Plan Year)

 

Note: If an earlier Plan Year is selected above, it must have ended after
December 29, 2004 and the Plan must have been operated in compliance with the
final 401(k) and final 401(m) Regulations for the full Plan Year and all
subsequent Plan Years.

 

(2)                     Qualified Nonelective Contributions. Unless a later date
is specified below, if the Plan provided for Qualified Nonelective Contributions
(“QNECs”) to be allocated pursuant to a “bottoms up” or other formula that could
violate the requirements of Treasury Regulations Section 1.401(k)-2(a)(6)(iv) or
1.401(m)-2(a)(6)(v) (excluding disproportionate QNECs in applying the ADP and
ACP tests), the QNEC allocation formula was amended to comply with such
regulations.

 

(A)                   o    Later Effective Date. The QNEC allocation formula was
amended after the general effective date for compliance with the final 401(k)
and final 401(m) Regulations described above.

 

49

--------------------------------------------------------------------------------


 

Effective Date:                               (month/day/year) (cannot be later
than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)

 

(3)                     Gap Period Income. If not previously provided under the
Plan, the Plan was amended to provide that for purposes of corrective
distributions of “excess deferrals”, “excess contributions”, and “excess
aggregate contributions”, income and loss on such amounts would be calculated
for the gap period between the end of the “determination year” and the date of
distribution.

 

(4)                     Hardship Withdrawal Events. Unless a later date is
specified below, if the Plan provided for hardship withdrawals upon the
occurrence of a deemed immediate and heavy financial need, as described in
Treasury Regulations, the Plan was amended to add the deemed needs described in
Treasury Regulations Section 1.401(k)-1(d)(3)(iii)(B)(5) and (6) (funeral and
casualty expenses).

 

(A)                               o            Later Effective Date. The
additional deemed immediate and heavy financial needs were amended after the
general effective date for compliance with the final 401(k) and final 401(m)
Regulations described above.

 

Effective Date:                               (month/day/year) (cannot be later
than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)

 

(e)                      ¨    Roth 401(k) Contributions - Prior to the Adoption
Agreement effective date specified in Subsection 1.01(g)(1), the Plan was
amended to provide for Roth 401(k) Contributions.

 

(1)                     Effective Date. Unless a later effective date is
specified below, Roth 401(k) Contributions were permitted beginning January 1,
2006.

 

(A)                               Later effective date
                                 (month/day/year) (cannot be prior to January 1,
2006)

 

(2)                     o            Discontinuation of Roth 401(k)
Contributions. Roth 401(k) Contributions were discontinued effective as of:
                                         (month/day/year)

 

(f)                        ¨    Rollovers of Roth 401(k) Contributions - Prior
to the Adoption Agreement effective date specified in Subsection 1.01(g)(1), the
Plan was amended to permit rollovers of Roth Contributions into the Plan.

 

(1)                     ¨            Direct Rollovers. Unless a later effective
date is specified below, direct rollovers of Roth Contributions were permitted
to be made to the Plan from an applicable retirement plan described in Code
Section 402A(e)(1), subject to Code Section 402(c), beginning January 1, 2006.

 

(A)                               Later effective date:
                                 (month/day/year) (cannot be prior to January 1,
2006)

 

(B)                               ¨            Discontinuation of Direct
Rollovers. Direct rollovers of Roth Contributions were discontinued effective as
of:                            (month/day/year)

 

(2)                     ¨            Participant Rollovers. Unless a later
effective date is specified below, “participant rollovers” of the taxable
portion of a distribution of Roth Contributions were permitted to be made to the
Plan from an applicable retirement plan described in Code Section 402A(e)(1).
“Participant rollovers” are rollovers other than direct rollovers, as described
in Code Section 401(a)(31).

 

(A)                               Later effective date:
                                 (month/day/year) (cannot be prior to January 1,
2006)

 

(B)                               ¨    Discontinuation of Participant Rollovers.
Direct rollovers of Roth Contributions were discontinued effective as of:
                           (month/day/year) (cannot be later than the date the
Plan was restated onto a Fidelity Prototype or Volume Submitter)

 

50

--------------------------------------------------------------------------------